Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 1 of 75 PagelD #: 1267

Exhibit D
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 2 of 75 PagelD #: 1268

JUSTICE COURT: TOWN OF SOUTHAMPTON
COUNTY OF SUFFOLK: STATE OF NEW YORK

 

 

X
THE PEOPLE THE STATE OF NEW YORK MEMORANDUM DECISION
-against- BY: GARY J. WEBER, T. J.
DAVID T. SILVA, DATE: June 5, 2019
DEFENDANT
x DOCKET # S17-060545
TIMOTHY SINI, ESQ., DISTRICT ATTORNEY SCOTT M. MOORE, ESQ.
BY: JAMIE GREENWOOD, ESQ, Attorney for the Defendant
Suffolk County District Attorney’s Office Moore International Law, PLLC
East End Bureau 45 Rockefeller Plaza, 20" Floor
32 Jackson Avenue New York, NY 10111

Hampton Bays, NY 11946

FINDINGS OF FACT

The Prosecution Witnesses
The Prosecution called Southampton Town Bay Constable, Richard Franks to testify.

Constable Pranks testified that he has been employed by the Town of Southampton as a Bay Constable for 11 %
years and that his duties pertained to enforcement of the Southampton Code especially as it relates to the
Southampton Town Trustees who, among other things, regulate the use of the bay bottoms within Southampton
Town waters, including the right to attach anything to the bay bottom within their jurisdiction.

Franks also testified that he was familiar with the boundaries of the Shinnecock Indian Reservation in as much as the
Reservation land extends landward from the mean high water mark.

On April 17, 2017 Constable Franks received a telephone call from a Trustee indicating that the Trustee had been
out bait fishing and he advised Franks that “there was a possible illegal net that was installed in Taylor Creek”,

The following day (April 18, 2017) Officer Franks went to the place described to him by the Trustee and located the
net in question.

Franks called the State Department of Environmental Conservation (hereinafter “D.E.C.”), an agency with which he
had cooperated in the past, “to see if somehow we could find out who the net belongs to.”

Franks further testified that his phone call to the D.E.C was prompted by the fact that “he felt that the net was
installed didn’t have a permit” from the trustees, as is required, by Southampton Town Code.

Asa result of the telephone call, the following day, April 19, 2019 Franks met with two officers of the D.E.C. at the
southeast corner of Taylor Creek off Halsey Lane and Meadow Lane.

When Franks arrived the net was still there in the same location as it had earlier been observed by Franks.
Constable Franks took three pictures of it (People’s Exhibit #1, 2 & 3) which were marked into evidence over the
objection of defense counsel.

Bay Constable Franks also identified People’s Exhibit 4 & 5 which are maps showing the Shinnecock Reservation
(Exhibit # 4) and the location of the net in question (Exhibit # 5).

The Prosecution called Lieutenant Sean Reilly of the D.E.C. to testify.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 3 of 75 PagelD #: 1269

Lieutenant Reilly testified that he had been employed by the D.E.C. for 22 % years and is the supervisor of Nassau
County and Marine Enforcement Unit for the field.

Lieutenant Reilly testified that on April 19, 2017 he had a meeting with D.E.C. Officers Bobsein and Taber in the
D.E.C. Marine Office in Setauket.

Bobsein and Taber advised Reilly that they had received information from Constable Franks that there was a
possibly illegal net set in the creek by Meadow and Halsey Neck Lane.

Lieutenant Reilly then directed Taber to drive to the location, verify if the net was still there and then to notify him.

Upon being notified that the net was in fact, at the location as described by Franks, Lieutenant Reilly assigned
D.E.C, Officers Laczi and Farish to take an unmarked vehicle to go down to that location at high tide to see if
anyone came to pull the net.

The officers were to wear civilian clothes and to secrete themselves, so that anyone going to the net would not be
scared off,

A little after six o’clock A.M. on Apri! 20, 2017 Laczi notified Reilly that a vehicle had pulled up and that it
appeared someone was approaching the net.

Reilly advised Laczi to stay out of sight and when “whoever it was returned back from that location to check them,
what they had taken out of the net",

About a half an hour later Officer Laczi notified Lieutenant Reilly that they “had a subject that had a bucket with
him that had glass eels in it.”

Lieutenant then responded to the location on or about 9:00 AM .to supervise the collection and documentation of the
evidence that was taken at that time.

Upon arrival at the scene, Lieutenant Reilly was shown a bucket which contained “glass eels” by the two D.E.C,
Officers, Laczi and Farrish.,

With the aid of Officer Doroski, the net was pulled from the water,

The net, the buckets and the “glass eels” or elvers were collected and taken to the D.E.C. Facility at Ridge, New
York.

Lieutenant Reilly testified that, once the net was taken to Ridge, New York, an outdoor facility of the D.E.C., it was
measured and found to be a fyke net, approximately 40 feet long with wings that brought it to 78 feet.

The Prosecution called D.E.C. Officer Evan Laczi to testify

Officer Laczi testified that he and D.E.C. Officer Farrish, pursuant to the request of Lieutenant Reilly, met at the

State Police Headquarters in Riverside, New York and took an unmarked Jeep Grand Cherokee to the location of the
net on the tip of 450 Meadow Lane, Southampton.

Wearing civilian clothes, the two officers arrived at the Meadow Lane location at around 5:00 A.M. and waited “in
hopes that someone would come to claim the net or fish the net”.

Sometime between 6:00 and 6:30 A.M., a pickup truck pulled up to 450 Meadow Lane.

Soon, Officers Laczi and Farrish observed an individual walk down to the location of the net and “take something
from the larger net with a small net”.

According to Officer Laczi the following then took place:
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 4 of 75 PagelD #: 1270

“So we took videos and pictures of the person in the creek. The person that was standing in the creek began walking
toward Officer Farrish and J. Officer Farrish and 1, again, were in plain clothes. I had a conversation with the
individual when he walked up to me with the bucket in his hand, I asked the individual what was in the bucket, He
replied just some bait. I asked if I could see the bait and that individual replied “I am in a hurry, I have to go and
proceeded to walk back to his pickup truck.” (Transcript, Proceedings February 21, 2019, Page 22, Lines 6-18)

Officer Laczi further testified:
Q. What happened after you approached the individual and he indicated there were bait fish in the bucket?
A. That individual said he was in a hurry and began walking back to his vehicle,
[Deleted Material] .
Officer Farrish and I followed the individual back to his pickup truck. He placed the contents of the bucket on the
bed of the truck, at which point Officer Farrish and I identified ourselves as New York State Department of
Environmental Conservation Police Officers and asked again what was in the bucket and the individual replied
elvers. He unscrewed the bucket and when I looked in; I saw a large pile of small American eels.
“Q. You said elvers then small American eels, are those the same thing?
A. We refer to undersize, immature eels as elvers.
Q. Can you describe what the elvers look like?
A. Elvers are very small, little eels, They are slippery. They have long tails, almost like a snake or a tadpoles,
Q. You mentioned earlier that you were trained in identifying fish and wildlife?
A. That is correct,

Q. Are one of the species you’re trained in the American eel?

A. Yes. We went through training in the academy on elvers as well as the American eels and we went through field
training identifying them as well.

Q. Based on that training and your experience as an officer with the Department of Environmental Conservation,
were you able to determine at that time what you were looking at?

A. Twas.

Q. Approximately, what size were the eels you saw in the bucket?

A. They were very small. Approximately, two inches in length.”

(Transcript Proceedings February 21, 2019, Pages 23, 24, 25, Lines 21-25, 1-15)

Officer Laczi testified that, subsequent to the initial encounter with the Defendant when he had declined to open his

bucket, the Defendant “unscrewed the bucket and when I looked in, I saw a large pile of small American eels
(elvers)”.

According to his testimony, after the Defendant unscrewed his bucket, revealing the elver eels, Officer Laczi swore
that he asked the Defendant for permission to search his vehicle (the pickup truck).

Upon doing so, Officer Laczi discovered fishing equipment and a large net which were, along with the two five
gallon buckets collected and brought to the D.E.C. facility in Ridge for which a receipt was given to the Defendant.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 5 of 75 PagelD #: 1271

After all of this had transpired, Officer Laczi testified that he obtained a “voluntary statement” from the Defendant
(People’s Exhibit 8).

Officer Laczi,, then, at the telephonic direction of Lieutenant Reilly, issued the Defendant an appearance ticket for
possession of an undersized species.

After Officer Laczi returned with the evidence that he had to the Ridge headquarters of the D.E.C., Lieutenant Reilly

and D.E.C. Officer Doroski arrived bringing with them the fyke net and 98 undersized eels (elvers) that had been
retained in the net,

There were 247 eels (elvers) in the bucket(s) which Officer Laczi had already counted.

D.E.C, Officer Brian Farrish was called as a witness on behalf of the People and testified in pertinent part as
follows:

“As he started approaching us, we asked what was in the buckets. He said some bait fish and then stated he had to
get going. At that time, we continued the path back to his truck. We followed him. As he was putting his buckets
on the tailgate, we identified ourselves as environmental police officers”.

Q. Then what happened?

Then we asked him what he had in his buckets. He replied elvers.

. What are elvers?

. Elvers are baby eels.

. What is significant about elvers?

. They are glass eels, which are very tiny, small eels and there is a very big market for them to sell them.

Is it legal to possess or fish for them in New York?

Eels tess than nine inches are illegal to possess.

So it is illegal?

Yes

QO PrP GO PrF DB PF OD PF Oo P

What happened after that individual told you he had elvers in the bucket?

A. We asked him to see what was in the bucket. He said sure. He opened the bucket. We saw some American
Glass Eels swimming around the top. At that time, I asked him what he was going to do with the eels. He said he
was going to take them back to the reservation and try and grow them.

Q. Did you have any further conversation with him at this time?

A. No
(Transcript February 21, 2019 Page 93, Page 94, Line 2-25, Line 1-12)

Following the revelation of the elvers in the Defendant’s bucket, D.E.C. Officers Laczi and Farrish procured a
“voluntary written statement” from the Defendant (People Exhibit 8) in which he admitted to seating the fyke net in

the Taylor Creek, and to have taken baby eels or elvers from the net on several previous occasions in addition to the
incident now at bar.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 6 of 75 PagelD #: 1272

The People called Ms, Lisa Goree as a witness.

Ms. Goree testified to the effect that she is the Tax Assessor for the Town of Southampton (Coincidently, Ms. Goree
is also a tribal member of the Shinnecock Nation),

Ms. Goree testified that the boundaries of the Shinnecock Nation are as shown on People’s Exhibit 11 and that

People Exhibit “4”, which is an aerial photograph, marked with a red circle, shows a location outside the boundaries
of the Shinnecock Nation.

Following the testimony of Ms. Goree, the People rested. The Defense moved to dismiss the charges against the
Defendant for lack of jurisdiction.

The Court has treated this application as one for a Trial Order of Dismissal (C.P.L. §290.10). Decision on the
Motion was reserved and the disposition of the same will be treated in the opinion which follows.

The Defense Witnesses

The defense called Mr. Bryan Polite to testify.

Essentially, Mr. Polite testified that he was a member of the Shinnecock Nation and had served in its government for
a total of seven years in variaus tribal capacities.

In relevant part, Mr. Polite testified to the effect that “The official position of the Shinnecock Nation is [that] the
Shinnecock Nation has never relinquished their rights to the bay”,

Mr. Polite did testify as follows on cross examination; with respect to the subject location in question. (The fyke net)
“Q. You would agree that this area of Meadow Lane is Southampton Village?

A. Correct. Yes.

Q. You would agree that location is not on the Shinnecock Indian Reservation as boundaries stand?

A. Currently, yes”.

(Transcript February 21, 2019, Page 139, Lines 4-10)

The Defendant called Dr. John A. Strong, Professor Emeritus in History and American Studies of Long Island
University.

Professor Strong possessed strong credentials concerning the history and culture of the various indigenous Native
American Tribes of Long Island, including the Shinnecock People in particular.

His testimony was both interesting and scholarly.
It was interesting to learn that Taylor Creek was known in the Shinnecock tradition.as “Turtle Creek”, not only

because of the abundance of snapping turtles which populated it, and served as a major food source for the

Shinnecock People prior to the Colonial Period and after, but also for the shape of the mouth of the creek which
resembles a turtle head.

The defense rested afler the testimony of Dr. Strong.

The Court finds the testimony of all of the witnesses to have been credible in all relevant respects.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 7 of 75 PagelD #: 1273

ANALYSIS

Jurisdiction of the State of New York (D. E. C.)
at the Fyke Net

The Fyke Net in question was placed out in Taylor Creek and there appears to be no dispute that the location shown

by the red circle on People’s Exhibit 4 where the net was placed, is outside of the boundaries of the Shinnecock
Nation.

Indeed, Mr. Bryan Polite, a member of the Shinnecock Nation and a member of the Shinnecock Government for at
least seven years, was called as a defense witness and testified when asked if he agreed that the location was “not on
the Shinnecock Indian Reservation as the boundaries stand”, replied “currently, yes”.

In an earlier matter decided by Justice Kooperstein of this Court on January 28, 2009 in People v Ruggerio where
Justice Kooperstein correctly pointed out that the People had failed to meet their burden of proof as to the location

of an alleged fishing violation on Shinnecock Bay by a member of the Shinnecock Nation. The factual scenario
present here is otherwise.

In Ruggerio, there was a failure to prove exactly where the alleged violation took place relative to the borders of the
Shinnecock Nation.

Here, based upon the current and indisputed mapping of the area, the fyke net was most certainly placed on Taylor
Creek outside of the established boundaries of the Shinnecock Nation.

The Court understands that tribal lore and tradition does not lend itself easily to the imposition of mapped
boundaries, especially in dealing with the traditional Native American understanding of hunting and fishing rights,

which from all accounts gave scant attention to the mapped boundaries that the European colonists relied on so
heavily.

The world around us has changed and this court is without the power to alter the legally established boundaries of
the Shinnecock Nation or of the State of New York. Even if the court had such authority, on this record at least, no
other conclusion can be drawn except that the subject fyke net was, in fact, placed not on waters or land belonging to
the Shinnecock Nation, but on territory within the jurisdiction of the State of New York, acting through its D. E. C.

For these reasons the application for a Trial Order of Dismissal is denied.

Further, the People have proven beyond a reasonable doubt that the subject fyke net was set, maintained, operated or
used in an area (Taylor’s Creek) subject to the jurisdiction of the State of New York acting through the D. E. C.

THE VIOLATION COMPLAINT GING THE DEFENDANT
WITH A VIOLATION OF SECTION 11-1303/71-0923 OF THE E.C.L.

This complaint charges the Defendant with the possession of eels in excess of a 25 fish limit in that he possessed
222 eels in excess of 25 fish in his bucket. A total of 247 eels.

The bucket and the fishing equipment as well as the statement taken by the D.E.C. Officers from the Defendant

resulted from what the prosecution urges was a consensual search of the Defendant’s bucket(s), as earlier herein
described,

Both D.E.C, Officers Laczi and Farrish testified to the effect that when they first approached the Defendant and
asked ta see what was in his bucket, the Defendant refused to show the contents of the bucket to them.

Each Officer testified that in as much time as it took to walk to the Defendant’s truck after their first encounter with
him, the Defendant consented to the search of his buckets and his truck and the giving of a “voluntary statement”
containing damaging admissions.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 8 of 75 PagelD #: 1274

In People v Gonzalez, 39 N.Y, 2d 122, 383 N.Y.S 2d 215, the New York Court of Appeals held among other things,
“Consent to search is voluntary when it is a true act of will, an unequivocal product of an essentially free and
unconstrained choice. Voluntariness is incompatible with official coercion, actual or implicit, overt or subtle. As the

Supreme Court stated in Bumper v. North Carolina, 391 U. S. 543 “Where there is coercion there cannot be
consent.” [As quoted in Gonzalez]

No one circumstance is determinative of the voluntariness of consent. Whether consent has been voluntarily given
or is only a yielding to overbearing official pressure must be determined from the circumstances.

An important, although not dispositive, factor in determining the voluntariness of an apparent consent is whether the
consenter is in custody or under arrest, and the circumstances surrounding the custody or arrest. True custody, or,
more compellingly, the immediate events of an arrest, especially a resisted arrest, do, however, engender an
atmosphere of authority ordinarily contradictory of a capacity to exercise a free and unconstrained will.

Submission to authority is not consent, ***

Another factor to be considered in determining the voluntariness of an apparent consent is the background of the
consenter, ***

Another factor to be considered is whether the consenter has been previously to the giving of consents, or for that
matter even later, evasive, or un-co-operative with the law enforcement authorities, ***

A final factor is whether a defendant was advised of his right to refuse to consent. Such advice is not mandatory.
Failure to advise, however, may be considered in determining whether a consent was voluntary.”

The record of these proceedings is bare of any showing as to how it was that the initial refusal to permit a search of
his buckets by the Defendant was converted within a short period of time into his consent to opening the bucket(s)
and a search of his truck, as well as the voluntary giving of a written statement against his penal interests.

The Court also observes that the fyke net in question was first reported to the D.E.C. on April 17, 2017 and that the
Defendant was ticketed for violations on April 20, 2017 when the encounter above described took place. There was
more than ample time from the discovery of the net to the confrontation with the Defendant by the D.E.C. Officers
to obtain a search warrant relative to anyone who appeared on the scene to tend the net.

The United States Supreme Court has sanctioned such a procedure, Justice Scalia wrote in United States v Grubbs,
547 U.S. 90 (2006) “Thus, when an anticipatory warrant is issued, ‘the fact that the contraband is not presently
located at the place described in the warrant is immaterial, so long as there is probable cause to believe that it will be
there when the search warrant is executed.’ United States v Garcia, 882 F. 2d 699, 702,”

Accordingly, the Court has not considered the evidence adduced by the People relative to the buckets found to have
contained the glass eels or the Defendant’s statement given to Officers Laczi and Farrish.

THE VIOLATION CHARGING THE DEFENDANT WITH A VIOLATION
OF SECTION 13-0335/71-0923 OF THE E.C.L.
This section provides, when read in conjunction with its attendant regulations that it is prohibited to maintain,
operate or use a fyke net greater than 40 feet in length without possessing a food fish license.
The fyke net in question was placed in open view in Taylor Creek on both Southampton Town Trustee controlled
bottom land or private property; or both. Either way, it was open to the view and inspection of anyone who came to

where it was placed in the creek.

As such, there could be no expectation of privacy with respect to the fyke net.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 9 of 75 PagelID #: 1275

By approaching the net and extracting some content from it, the Defendant clearly was maintaining, operating or
using the net and he was observed so doing by Officers Laczi and Farrish.

The People have proven the Defendant’s violation of this section beyond a reasonable doubt.

However, the People have not proven beyond a reasonable doubt that the Defendant was guilty of possessing 98
eels (elver eels) from the fyke net.

This is so because these eels were found in the net after the Defendant had been ticketed and had left the scene.
There was no testimony as to how or when the eels entered the net and the only testimony as to the possession of the

eels is that Lieutenant Reilly and Officer Doroski took the eels from the net after the Defendant, and Officers Laczi
and Farrish had left the area,

THE VIOLATION COMPLAINT CHARGING THE DEFENDANT WITH
A SECOND VIOLATION OF SECTION 11-1303/71-0923 OF THE E.C.L.

This alleged violation pertains to the size of the 247 eels seized from the Defendants bucket(s),

This count suffers from the same deficiency as discussed with respect to the first alleged violation of E.C.L. Section
11-13031/71-0923 treated earlier herein, The search and seizure which yielded the evidence and the attendant
statement was not proven to be constitutional.

CONCLUSION

The Defendant is guilty of the violation of E.C.L. Section 13-0335/71-0923 dated June 6, 2017 relating to the lack of
a marine commercial food fishing license and the use of a fyke net.

The Defendant is not guilty of the other two violations charged.

Let this Memorandum Decision also serve as the Order of the Court.

oir her
Hon. Gary J. Weber ,
T.J.

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 10 of 75 PagelD #: 1276

Exhibit E
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 11 of 75 PagelD #: 1277

 

 

RECORDS

—OF THE—

TOWN OF EAST-HAMPTON,

LONG ISLAND, SUFFOLK CO, N. Y,

~WITH OTIHER—

Ancient Documents of Historic Value.

VOLUME I.

 

This volume includes the Records from 1639 to 1679-80
trauscribed under direction of Committee appointed to repro-
duce the Records, by Town Meeting, April 3, 1883, with
an Introduction by Hon. H. P. Hedges, published at the ex-
pense of the Town and by its authority.

JONATHAN T. GARDINER,

JONATHAN Baker,

Josern S. OsRorne,
Committee.

a

SAG-HARBOR :

 

JouN H. Hunt, Printer.

1887,

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 12 of 75 PagelD #: 1278

RECORDS

Town, of Hast-Hampton, L. I.

 

:0;

 

Book 2, page 165.—Know all men whom this psent writ-
inge may concerne yt I James flarrett of Long Island gent.
Deputy to the Right honorabell the Earle of Starlinge Secre-
tary for the kingdome of Scottland do by these prsence in the
name & behalfe of the sd Karle of Starlinge and in my owne
name alsoe as his deputy as it doth or may concerne my selfe
give & grant free leave & liberty to Lion Gardiner his heyeres
executors & assignes to enioy that Island weh hee hath now
in possession called by the Indians Manchonacke by the En-
glish Ile of wight I say to enioy both now & for ever, weh
Iland hath bene purchased befoie my cominge from the ancient
Inhabitants the Indians, nevrtheles though the sd Lion Gardi-
ner had his possession first from the Indians before my com-
inge yet is he now contented to hould the tenor and title of
the possession of the aforesd Iland from the Earle of Starlinge
or his sucsessors whomsoever whoe hath a grant from the
kinge of England under the great Seale of the aforesd king-
dome: be it knowne therefore that I the sd James ffarrett doe
give & hath given free liberty and power to the sd Lion
Gardiner his heyers executors & assigne & their sucsessors for
ever to enioy the possession of the abovesd Iland to build &
plant there on as best liketh them & to dispose thereof as they
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 13 of 75 PagelD #: 1279

2 RECORDS! ‘TOWN OF EAST-I[AMPTON.

thinke fitt and alsoe to make execute or put in practice such
Lawes for church & Civill Govment as are accordinge to gods
the kings and the practice of the Country without giveing any
account there of to any whomsvever and the aforesd right &
title both of land & govrment to remayne wth & to them &
their sucsessors for ever without any trouble or molestacon
from the sd Earle or any his sucsessors for now & ever, and
for as much as it hath pleased our Royoll kinge to give the
patten of Long Iland to the aforesd Earle of Starlinge in con-
sideracon whereof it is agreed upon, that the trade wth the
Indians shall remayne wth the sd Earle & his sucsessors to
dispose upon from tyme to tyme & at all tymes as best liketh
hint: notwithstanding the sd Lion Gardiner to trade wth the
Indians for corne or any kind of victuals for the use of the
plantacon and noe further and if the sd Lion Gardiner shall
trade in wainpun from the Indians he shall pay for every
fathom twenty shillings as alsoe the sd lion gardiner and his
sucsessors shall pay to the sd Karle or his deputyes a yearely
acknowledgement heinge the sume of five pounds beinge law-
fully demanded of Lawfull money of England or such comodi-
tyes as at that tyme shall passe fur money in the Country and
the first paymeut to begin the last of October 1648 the three
former years beinge advanced for the use of the sd James ffir-
rett in witness where of the sd party have put his hand &
seale the tenth day of March 1639,
JAMES FFARRETT.
Sealed & Delivred in the prsence of
FYooLKE Davis, BENJAMINE Price.

Hupars Boox, page 72,
APRILL the 29th, 1648,
This present writing testifieth an agreement between the
worship’ ll Theophilus Eaton, Esquire, Governour of the Colo-
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 14 of 75 PagelD #: 1280

wo

RECORDS: 'TOWN OF EAST-ILAMPTON.

ny New Haven, And the worship’ll kdward Hopkins, Esquire,
governour of the Colony Connecticut, and their astoyats on
the one parte, And Poggatacut, Sachem. of Munhansett, Way-
andunch, Sachem Meuntacut, Momowetow, Sachem of Cor- .
chake, Nowedonah, Sachein of Shinecoke, and their asotyts,
the other Part. The said Sachems having sould unto the
foresaid Mr. Eaton and Mr. Wopkius, with their asotyats, all
the Land lyinge from the bounds of the Inhabitants of South-
anpton, unto the Kast side of Napeak, next unto Meuntacut
high Land, with the whole breadth from Sea to Sea, not In-
trenching uppon any in length or breadth, which the Inhabi-
tants of Southampton, have and do possess, as they by Law-
full right shall make appeare, for and in’ consideration of
twentie Coates, twentie-four looking-eglasses, twentie four
hoes, twentie-four hatchets, twentie-four kuives, One Jrundred
muges, allready Received by us, the forenamed Saclems. for
ourselves and asotyats ; aud in consideration thereof, we doe
give upp unto the said Purchasers, all our right and Interest
in the said Land, to them and their heirs forever.

Allsoe doe bind ourselves, to secure their right from any
claims of any others, whether Indians, or other Nation what-
soever, that doe, or may hereafter, chatlenge Interest therein,
Allsoe, we, the said Sachems, have Covenanuted to have
Libertie, freely to fish in any or all the cricks and ponds, and
hunt up and downe in the woods without Molestation, they
giving the English Inhabitants noe just offence, or Iniurie to
their goods and Chattells. Likewise, they are to have the
fynns and tails of allsuch whales as shall be cast upp, to their
proper right and desire they may bee dealt with in the other
part. Allsoe, they reserve libertie to fish in all convenient
places, for Shells to make wampum. — Allsoe, if the Indyans,
hunting of any deare, they should chase them into the water,
and the English should kill then, the English shall have the
body, and the Sachem the skin.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 15 of 75 PagelD #: 1281

f RECORDS: TOWN OF EAST-JIAMPTON,

And in Testimony of our well performance hereof, we have
sett to our hands, the Day and year above written.

Witnesses to this,

RiIciArp WoopHULL The marke of POGGATACUT, Munhansett Sachem.
Tita STANTON, The marke of WAYANDANCH, Meantacutt Sachem.
Konert Bonp, The marke of Momoweta, Corchake Sachem.
Jon Sayre. The marke of NowEeponal, Shinecok Sachem.

Chectanoo, — his marke, thets futerpreter,

The assigument to the Inhabitants of East Hampton is as
follows :

Whereas, by direction from Theophilus Eaton, Esq., and
me Edward Hopkins, a purchase was made by Thomas Stan-
ton and others, of a part of the Esstern Part of Long Island,
of the Indians Sacheims, the true proprietors thereof, in the
nane of Theophilus Eaton, Esq., aforesaid, and myself, with
our associates, as by the said agreement, dated the 29th of
Apvil, 1648, may more fully appear, which said purchase was
paid by me, Edward Hopkins, and amounted to the Sum of
Thirty pounds four shillings eightpeuce, as may appear by a
Note of Particulars, under the hand of Thomas Stanton, to
whom the said sum was paid, now delivered to Robert Bond,
of Kast Hampton. This writinge witnesseth that I have re-
ceived the foremeneioned sum of Thirty pounds four shillings
eight pence, of the Inhabitants of East Hampton, and have
delivered unto them the writings of the said purchase, and all
the interest that thereby was purchased. In witness where-
of, I have herevnto subscribed, the 16th of Aprill, 1651.

I say received, £ 8S D

38S 4 8 perme

EDWARD HOPKINS.
A true copy per ine,

TIOMAS TALMAGE, Ree.

Pac 18, Book A or page 1, Book B—Articles of agrement
betwene Mr Daniell How of the one party and Thomas Backer
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 16 of 75 PagelD #: 1282

Exhibit F
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 17 of 75 PagelD #: 1283

 

 

 

THE FIRST

 

  

Burk of Records

Maa =)

OF THE

Town of Southampton

WITH OTHER
ANCIIENT DOCUMENTS

OF HISTORIC VALUE,

lucluding all the woungs nm the ‘own Clerk’s office from 1639 to 1660 5 transcribed
with Netes and an Introduction by Won. S. Petletreau, and compiled by the under-
signed Cenunittee, chosen at Tewn Meeting, April tst, 1373, andl published at the
expense of the Tewn, by its ewhority.
HENRY PL TER DGES,
WAL S. PELCETREAU,
EDWARD FH. FOSTER.

Jaxx HH, Hunt. Beak and Job Printer,
Sag-Hareur, 8. V

h TEP4.

 

 

 

 

 

 

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 18 of 75 PagelD #: 1284

12 RECORDS: TOWN OF SOUTILAMPT@N.

viz, the land within granted being a mccre wilderness and the
natiues of the place pretending come Interest whieh the plant-
ers must purchase and they iight haue had land enough gratis
(and as convenient) in the massachusetsor other of the Collories
with liberty to trado with the indians (which they are dcbared
fiom) and for that they had possesed and imprencd this place
before any actuall claime made thereto by the Right honbbl.,
the Earle of Stsrling, or had any neede of his lordships patent,
and whereas his lordship (vpou cousideration I suppose of the
promises) reqnired nothing of them Sutin way of acknowledge-
naent of his interest, I doe hero vpon conceive and doe accord-
ingly, (so farr as power is given me) order and sitt clowne that
the Inhabitants of the tract of land within mentioned or the
plantation now called Southampton, ypen Long Island, and
their suceess.srs for ever shall pay yeavely tu the saide Earle of
Starling his heirs or assignes vpon the last day of 7 ber, att
Southampton atoresard teure bushells of the best Indian Corne
theire growing, ey the value of s@ much in full satisfaction ef all
rents and services services (the Sth part ot gold and silver oare
to the kings majesty reserved always excepted.) In testinony
where of I have hereunta sett my hancl, dated 20 (8) 1641.
JO. WINTHROP.

— 1 se Se

Indian Deed.

This indenture, made the 13th day of December, Anno Dom,
164@, betweene Pomatuck, Mandush, Mocemarto, Pathemanto,
Wybbenett, Wainmenowog, IHeden, Watemexoted, Cheeke-
puehat, the natiue Inhabitants & true owners of the eastern pt.
of the Long Island, en the one part,and Mr. John Gosmer,
Cdward Howell, Daniell Ikew, Edward Needham, ‘Uhomas
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 19 of 75 PagelD #: 1285

RECORDS : TOWN OF SOUTILAMPTON. 13

Halsey, Jolm Cooper, Thomas Sayre, Mdward flarrington, Job
Sayre, George Welbce, Allen Breade, Will’m Ifarker, Henry
Walton.cn the other part, witnesscth that the saved Indians
tov due consideration of sixteene voats ulresdy received, and
alsoc three score bushells of indian corne to bee payed spon
uvtull demand thelast of September, which shell bee in the
yearc 1041, & further in considerution that the above named
Isnplish shall defend vs the eayed Indians from the uniust, vio-
lence of whatever Indians shall egally sssaile vs, doe ab-
solutely & ter ever give & grant & by these presents doe ac-
knowledge ourselues, to have given & granted to the partyes
above mentioned. without any frande, guile, mental} reserva.
tion or equivocation to them & theire heires & successors for
ever, all the \nands, woods, waters, water conrsees, easements,
profits & emolumeents thence arisinge what soeuer, from the
place ecomonly knowne hy the place where the Indians hsyle
over their cunnaoes out of the North bay to the south side of
the Islnnd, trom thence to pessess all the lands lying castward
hetween the forsaid bounds by water, to wit, all the lands lying
custward between the foreesid bounds by wrter, fo wit, all the
land pertaiuing to the parteyes aforesaid, as alsee all the old
ground formerly planted lying eastward from the first creek at
the westemore end of Shinecock plaine, ‘To have & to hold
torever without any elaime or challeuge of the least tit'e, in-
terestor propricts whatsoever of vs the sayd Indians or our
heyres or successors or any othere by onr leave, appointment
license counsel or authority whatsoever, all the land bounded
as ix sbove saul. Jn full testimonie of this our absolute bar
gaine, contract & grant indented & in tull & cornplete satisfac
tion & establishient ofthis our act & deed ot passing over all
aur tithe nnd interest in the premises, with all emolnmonta &
protits thereto appertaining or guy wise belonging from eeu. or
land within our limitts ahove epecified without all guile wee hane
set to our hands the dey and yeare zbove snyd.

Memorand. Betore the subscribing of this present writing it
is agreed that the Indiane abone named shall haue libertie to
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 20 of 75 PagelD #: 1286

J4 RECORDS: TOWN OF SOUTHAMPTON.

breake vp ground for theire vse to the westward of the creck
afore mentiened on the west side of Shinecock plaine.

MANATACUT, X his mark,
MANDUSH, X his mark,
WYBENET, X his mark,
HOWES, X his mark,
SEC®MMECOCK, X,
M@COMANTO, X,
these in tho name of the rest.
Witnesses of the deliveric
& subseribinge this writing.
Asraram Prersen,
Exw arp STEPHENSON,
Roperr Terry
JosEPI Howe,
THOMAS WIITENONE,
JosHuA GRIFFITHS,
Wituram Howe.

ee + 8 + ee

Confirmation of the Indian deed.

NeveMBER THE 24th, 1686.

Thisday Apeared before me Liift. Collonl] John Youngs Esq.,
one of his Majesties Lustices of the peace, eleven of the Cheile
of the [udians of Shinecock, namely : Pungamo, Sachem, who
is son and heire to the withinsubscribed Mandush, and quaqua-
shaw, Iohn man, Cobil, asport, palamcowet, wahambahaw,
wiack hance, Suretrust Saspan Ahickock, tive whereot being
old men, Did declare before me as followeth (viz) that the
aferesaid Mlandush Sachem and trae proprietor with those [n-
dians with him subscribed to ye within written Deed, with ye
full consent of the Rest of the Indians of Shinecock & did ac-
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 21 of 75 PagelD #: 1287

Exhibit G
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 22 of 75 PagelD #: 1288

 

 

THE FIRST

   

  

ss

Book of Records

OF THE

Town of Southampton

WITH OTHER
ANCIENT DOCUMENTS

OF HISTORIC VALUE,

lucluding all the wotings in the ‘Town Clerk’s office from 1639 to 1660 5 transcribed
with Nets and an Introduction by Wim. S. Pelletreau, and compiled by the under-
signed Ceinmittee, chosen at Tewn Meeting, April tst, 1873, andl published at the
expense of the Tewn, by its authority.
HENRY P. MEDGES,
Wh. S. PELCIETREAU,
EDWARD H. FOSTER.

ao Sgt ase ee era

Jexx H. Hunt. Beok and Job Printer,
SageHarbur, 8. V,

 

4 TRp4,

 

 

 

 

 

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 23 of 75 PagelD #: 1289

RECORDS + TOWN OF SOUTILAMPTON, 170

Tudians’? Agreement with Lien Gardiner.

Be it knowne unto all men by this present writing, that this
Indenture cevenant or Agreenent was made thetenth of Lune
in the yeare ot our Lord 163%; between Wiyandance Sachem ot
Pawmanack with his son Wiacombone and their Asociates, that
in Sasagataco, Checanon. & mamauete, on ve other side Lion
Gardiner tor himself his heivs executors and assigns, that is to
say that the foresaid Sachem Wiandance hath sould for a con-
sidevable sum of money and goods, a certaine tract ot beach
land with all ye rest of ve grass that jaynes to it not seperated
trorn it by water, which beach hegins eastward at the west end
ef Southampton hounds, and westward where it is separated by
ye waters of ye sea voming in out of the ocean sea, being
bonnded, Suuthwards with the great sea, Northwards with the
inland water, this Isncl and the grass thereof for a range or run
for to feed herses or cattle on I say I have sold to the toresaid
Lion Gardiner his heirs execntor and assigns tor ever for the
snm ateresaid and a yearly rent of twenty five shillings a year
which yearly rent is to be paid to the reresaid Sachem his heirs
executorsand assigns for ever, in tne eighth month called @c-
tober then to be demanded, but the whales that shall be cast
vpon this beach shall heloug to me, and the rest ef the Indians
in their bounds as they have lecne anciently granted to them
fermerly by my forefathers, Andalso liberty to cut m the sum-
mer time flags bullrushes and snch things as they make their
mats of provided they doe noe hnrt to the horses that is there-
on, And that this writing is to he understood according to the
letter, withont any resevvation or further Interpretations on it
we have beth of us Interchangeably set to onr hands and seales

Bra on Garon ey
Autograph of Lion Gardiner.

Signed Sealed and The SACHEM H mark
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 24 of 75 PagelD #: 1290

71 LEZCOLNS: TOWN OF SOUTHAMPTON.

delivered in the ‘The mark of X his sons WIACOMBONE
presence of us SASAGA'TACO § mark

David Gardiner CIUSCANOE A mark

leromiah Conkling MAMANETE 5 mark

| fohn Cooper do accept this writing and promise tor myself
wy heir executors and assigns to perferme the payinent which
is above specitied, Witness my hand this 23 day of December
1658. In presence ot ye underwritten witness

Thomas Osburne Ieremiah Conkling.

At a court of Sessions held at Sessions held at Southold in
the East Riding of Yokshire apon Long Island the 7th day ot
Inne. by his magesties Authority in the 17th year of ye reigne
of our Sovregne Lord Charles the senond by the grace of God
of Great Brittain l'rance and Ireland King defender of the faith
&e and in the yearo ot our Ford Ged 1665.

Whereas Mr Ogden cid sell a parcell of land to the Tuhabi-
tants of the towne of Southampten which was given and grant-
ed tohim by ye late Sachem Wyandanee & his sor, with a res-
ervation of twenty five shillings a yeare to him and his heirs
atter the expiration of some years which Thomas Halsey hath
or had therein, this court doth order that the said some of
twenty tive shillings so reserved to be paid yearly as aforesaid
(when Thomas Flalseys time shall be expired) shall be payed
unto the sunk sqnaw danghter & heire to the said sachem, &
to her leires snd assigns aecording to the Intrest of the grant
above mentioned by the persens in Possession of the said lands
who may claim their 6atisfaction for Mr Ogden who sold it te
them, By me

RICHARD TERRY,

Clark ot the sessiens,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 25 of 75 PagelD #: 1291

 

 

Rk!

L*J

CORDS...

 

 

 

 

Cu

Gown of Brookhaven,

UP TO

1Soo

AS COMPILED BY THE TOWN CLERK.

 

 

PATCHOGUE:
PRINTED AT THE OFFICE OF THE “ ADVANCE.”

1880,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 26 of 75 PagelD #: 1292

RECORDS: TOWN OF BROOKIAVEN, 3

hereby ingage himself, for, and on the behalf of his Neighbours,
to pay, or Cause to be paid, unto the foresaid Sachems, twenty
Coats, twenty hoes, ‘l'wenty Hatehets, forty Needles, forty
Muxes, ten pound of powder, ten pound of Lead, Six pair of
Stockins, Six Shirts, one Trooper’s Coat, made of Good Cloath;
Twenty knives, one Gunn, for and in Consideration of the afore-
said goods, Wiandance, the Sachem of Mentauk, and Weneco-
heage have Sold the Aforesaid Meadows, to be the aforesaid Mr.
Richard Woodhull’s and his Neighbours, and their Heirs forever,
and do hereby promise and ingage themselves, to free and
Defend the Said Meadows from all others, that may any ways
make any Claim thereunto, and in Witness hereof, the aforesaid
Sacheuis and Mr. Woodluul, have interchangably Set their hands
this 20 July, 1657. ‘This to be paid upon demand.

 

in presence of Ricuarp Wooputtt,
Jounx Srickuine, this mark X Mentank Sachem,
Jona Woon. the mark woneeo, X Sachem.
oO

 

WYANDANCE T0 LION GARDENER.
Deed of Beach,

Be it knowne unto all meu, by this present writing, that
this Indenture, covenant, or Agreement, was made the tenth of
Tune, in the yeare of our Lord, 1658, between Wyandance, Sa-
ehem of Pawmanack, with his son Wiacombone, and their Aso-
ciates, that in Sasagataco, Cheeanon & mamaneto, on ye other side
Lion Gardiner, for himself, his heirs, executors and assigns, that
is to say, that the foresaid Sachem, Wiandance hath sould for a
considerable sum of money aud goods, a certaine tract of beach
land, with all ye rest of ye grass that joynes to it, not seperated
from it by water, which beach begins Eastward at the west end
of Southampton bounds, and westward where itis separated by
ye waters of ye sea, coming in out of the Ocean Sea, being
bounded Southwards with the great sea, Northwards with the
inland water; this land and the grass thereof for a range, or run,
for to feed horses or cattle on, I say, I have sold to the aforesaid
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 27 of 75 PagelD #: 1293

.

+ RECORDS: TOWN'OF BROOKHAVEN,

Lion Gardiner, his heirs, exceutor and assigns forever, for the
snm aforesaid, and a yearly rent of twenty-five shillings a year,
whieh yearly rent is to be paid to the foresaid Sachem, his heirs,
executors and assigns for ever, in the eight month, ealled Oeto-
ber, then to be demanded, but the whales that shall be east upon
this beaeh shall belong to me, and the rest of the Indians in their
bounds, as they have beene anciently granted to them formerly
by my forefathers.

np also liberty to cut, in the smnmer time, flags, bullrushes,
and such things as they make their mats of, provided they doe
noe hurt to the horses that is thereon. And that this writing is
to be understood according to the letter, withont any reservation
or further Intterpretations on it, we have both of us, Inter-
changeably set to onr hands and scales.

. Jaox GAarpENER

Signed, Sealed and The Sachem X mark,
delivered in the presence | The mark of X his sons Wiacomnony,
of ns SASAGATACO XN mark,
Cnrcanor X mark,
Mamanerr X mark.

Davin Ganmyer,
TRreman ConkLing,

— + - —_

I, Iohn Cooper, do accept this writing and promise for
myself, my heir, excutors and assigns, to performe the payment
which is above speeitied, Witness my hand, this 23 day of
December, 1658. In presence of ve underwritten witness.

Thomas Osnerye,
JereaMsan COoNKLING.

 

 

PUNOCTULLITY AL SOWN ANY TRUSTEE
MEETINGS.

Aroa town meting, held the first: deeem, 1659, It was
ordered that whoever be Defeetive in apearevance to the ‘Towne
meetings, upon lawfull warning, thay shall forfeit 2 shillings &
pence, for the Town’s use, unies they ean give a Reson, that
May Satisfy the maior pt. of the towne, In 1701, The Trnstces
ordered that a member being oue honr late, should be tined 3s,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 28 of 75 PagelD #: 1294

Exhibit H
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 29 of 75 PagelD #: 1295

THI: SECOND

Boa k of Revurads

eee

OF ‘TIE

Town of Southampton

TLONCr [SlANIT), NN. Y.,
WITH OTHER
ANCIENT DOCUMENTS

OF HISTORIC VALUE;

Including the Records from 1660 to 1717;  transeribed with notes and an Tne
troduction by Wim. $. Pelletreau, and compiled: by the nudersigned Commit:
tee, appointed at Town Meeting, April fth, Is74, and published at the expense

uf the ‘Town, by its authority.
HENRY PP. TEEDGES,

WAM.OS. PELLETREAU.
EDWARD HH. FOSTER,

SAG-EPARBOR:
JOHN H. HUNT, Printer.

—$<———

STi.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 30 of 75 PagelD #: 1296

LECORDS: TOWN OF SOLUTHA3SIPTON, 162

Wryidanel‘s Peed ta lalin Oden,

May 12.1659 Ke it knewne unto all men that by this pres-
ent writing that [ Wiandance Sachem of Paummanvcheen Long
[sland have pon deliberate consi<leration, and with my sonne
Weeuvacomhoune, both of us together, given and granted unto
Mr Yohn Ogden ive his heirs tor ever. I say freely given a cer-
tain tract of land, beginning at the westward end ef Sonth-
ampton bounds, whic land is bounded, eastward with South-
aren bonnds, and with a small piece of mendow which f gave
tu Mr fohn Ceusmer, whielt he is to eujoy, Northwarad te the
water of the hay and to the creek of Accaboucke, Westward to
the place called Pehecannachie, ancl Southerly to Petuncke,
three miles landward in trem the high water marke, and ereeke
ut secaboucke, and soe to the west, Wut trom this three miles
bredth of tand southward al! the land and meadows towards
tho seuth sen the heachenly excepted which & seld to Lohn

Coeper, | say all the lands and meadows ¢ have geld for a con-
siderable price unto Mr. Iehn @gden tor himselt' his heirs exec-
ntors and assigns for ever upon conditions as tolloweth, first that
Thomas Halsev and his assaciates shal! have the privilege of
the place of meadow called quqtanantuck, the term of years
formerly grimted to him or them, but the land Lying betweene
quaguanintuck and three milesnorthward he shall or May pos-
sess andimprove at present, but when the years of the afore-
ssid ‘Phomas tlalsey shall be expired, then shall the aforesaid
Mr folin Ogden er his asslonstntly possess and improve atl qua-
quanautnck meadow with the rest aforesaid, and th in shill pay
er eause to he paid unto me Wyandanee my heirs and assignes
the summe of twenty tive shillings a yeare as u yearly acknowl
edgement or rent for ever, And: it is ulso uerced that we shail
keepe our privilege ef fishing. fowling. or gathering ot berrics
or any other thing fer our use, and for tho tull and firme con-
tirmation hereot’ we have both parties set too eur hands markes
nn seals interchangably Thedate and year abore written

IOUN OGDEN \1..8.]
In the presence of us

DAVID GARDINER
Ba On Gon ener

Autograph of Laon Gardiner,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 31 of 75 PagelD #: 1297

354 RECORDS! TOWN OF SOUTHAMPTON.

wis the award of Mr Winthrop with Mr ffarrets memoran-
dum, and another deed of Mr fhirrets with a coppy of the first
of thein, and the Articles of agreement with the Indians in ye
yeare 1649.

Governor Nievolls his determination concerning the ‘Towne
Mr Topping and folin Ccoper, a coppy ot it recorded, Capt.
Toppings deed with his Assignement on ye back of it to the
towne. The originall of the Indians deede assureing ye lands
to the Towne w® they bought of Capt Topping, a copy of it
recorded. Myr Scotts deede to the Towne for ye meadows &
land to Peaconnet, the deed for the hearbidg of the beach,
with John Cooper’s Assignement. ‘The final conelusion with
Southhold Comitties concerning the accabank meadows, ye
order for payint of ye Cuntrys rate in 67, ve coppy of the letter
intended to bee sent to ye Governor in 69, more ye great book
of records with a parelment cover, more the old book of rec-
ords, with a large bundle con' part of the blue book & many
other writings, more 8 great roles of papers, and the two books
of records of cattle & some time in ye hands of Mr Laughton.
Memorand, with ye coppy of ye said deed signed as recorded
(record was an error) and is delivered in amongst ye papers,
with a coppy of ye Articles of Agreement with ye Indians re-
corded, wee say ree’ ye above mentioned writings and books,
&e by vs with our copartuers, witnes our hands the day &
yeare above written.

In presence of TOSEPH RAYNOR
his IONAS BOWER
ToHN % Lesstp his
mark ISAAC A HALSEY
Joun LAUGHTON mark

THOMAS COOPER.

I)

May 12 1659. Be it knowne unto all men that by this pres-
ent writing that 1] wiandanee Sachem of Pawmanache or Long
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 32 of 75 PagelD #: 1298

RECORDS: TOWN OF SOUTHAMPTON, 359

Isiand, have upon deliberate consideration, and with my sone
weeacacombone both of us together given and granted unto
Mr John Ogden and his heires torever, | say freely given, a
certaine peece of land beginning at the westward end of South-
ampton boundes, which land is bounded Eastwards with South-
ampton bounds, and with a small peice of meadow which I
gave to Mr fom Gosmer which he is to injoy, Northwards to
the water of the bay and to the cricke of aecabaucke W estwards
to the place called Pehecannacke, and Southerly to Potuncke
three miles landwards in trom the highwater marke and creeke
of accabaucke, and so along to the west. But trom this three
miles bredth of land Southward all the land and meadow to-
wards the South sea the beach only excepted which is sold to
lolin Cooper, J say all the tend and meadow [have sold for
a considerable price unto Mr lohn Ogden for himselfe his heires

executors and assigns for ever, upon condition as followeth,
tirst that Thomas Halsey and his Associates shall have the priv-
ilidge of the peice of meadow cailed qaancawnantuck the terme
of veares tormeriy granted to him or them bnt the land lying
between qnancawnentuck and three miles northward he shall or
may possess and improve at present, but when the yeares of the
lores: aved Thomas tlalsev shall be expired then shall the afore
said Mr Lohn Ogden or his assigns fully possess and improve
ul quaueaunantucke meadow with the rest atoresaved and then
shall pay or canse to be payed unto me wiandanee my heires
or assigns the summe of twenty five shillings a yeare as a year-
ly acknowledgement or rent for ever. It is also acreed that
wee shall keepe our privilidges of fishing towling hunting or

gathering of berrvs or any other thing for our use, and for the
fill and firme confirmation hereof we have both partyves set too
our hands markes and seales interchangeably. ‘the date and
veare above written,
Signed sealed and JOUN OGDEN, [dae Sy

delivered in the
presence of us
DAVID GARDINER
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 33 of 75 PagelD #: 1299

Exhibit I
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 34 of 75 PagelD #: 1300

June 8, 1659 Deed to Beach
(State Defendants’ Transcription)

Be it knowne unto all men by this present writing, That I Wyandanch Sachem of Paumanuck on
Long Island, and with my Sonn, Wecayaccombeoun, have sold unto Lyon Gardener, his heirs
Executors and Assigns, I say I have sold all the Bodys and Bones of all the Whales that shall
come upon the Land, or come a Shoare from the Western end of Southhampton Bounds, unto the
place called Kitchaminchoke, yet reserving to ourselves and Indyons, all the Tails and fins for
ourselves; The terme of Years from the date hereof, shall hold in force for this space of twenty
and one years, and for the [gotten] continnuance of Love and Peace, between us, I say it shall
bee, that if any Whale shall bee cast up in the bounds aforementioned, whether it bee found by
English or Indyons, it shall bee judged by them both whether it bee a whole Whale or a halfe or
otherwise. Now for every whole whale that shall come up, the aforesaid Lyon Gardener or his
Assigns, shall pay or cause to be paid unto mee Wyandanch, the Sum of five pounds Sterling, or
any good pay which wee shall accept of, but if it bee a halfe whale, a third part, or otherwise,
they shall pay according to Proportion and this pay shall be within two Monethes after they have
cut out and carryed the Whale home to their Houses but in case there shall not five whales come
up, within the terme abovesaid, then shall the aforesaid Lyon Gardener, or his Assigns, have the
next five Whales, that shall come up after the Terme, paying to mee, my heirs Executors or
Assigns, the Sum above mentioned, and for the true performance of the promises. Wee have
hereunto Sett our hands and Seals.

Signed Sealed in the presence of us.

The Sachems (Marks)
Weeayacombounes (Marks)

Benjamin Price
Jeremy Concolin
David Gardener

Be it knowne to all whom it may anyway concern, That I Lyon Gardener do give to John Cooper
of Southhampton, all the right and priviledges of this Deed, too performme the Covenant, as I
was to have done, with my hand in the presence of the underwritten witnesses.

Lyon Gardener

Robert Bond
Thomas Osborn Junior
     

Document 84-6 Filed 11/18/19 Page 35 of 75 PagelD #: 1301

  
  
  

=p a mnae Healbs"p Tg

; . Cony :
Veet nie 4
Pe OF 6 A. Bere fo 2) olen: gst Os,
9 or a II phi 9 ¢ Bea BS Sed Boost
a S phn fe the M0) eo 11d Peper te
ope a: a ¢ See cd adh da ad 109 Ser atten By
f Bos aa ar tre FO. MOp lacs eal: id

Po
iti ma eal pe

   
 
 

 
  
 
 

  

te oth awe tes aa trace yo
; eg ym mary

     
   
  
 
  
  
  
  
 

 
 

| ei Zt DUe Soe weil Pe?

 

a A

«. Deon brrey foo”: ejb eof in

iK hen ow PAIL eee ee ot i Z os, J. Z 3
ma, taal pet fh bee COP rie Soret het
fe Lae pos =:

} fot y 4 ft ae aye > ic ;
4 rd or ¢ OmCLe of tM fh 4
¢ fle af i Sha Jun Be

é fe “ By Z ps : 2
: ga oe PE ype m E fe c a) : ore“ if, DO “yon és of i
f° on oe _ Ot i Bp ze fe pa eee é he = i / c i P
: ML ‘) fA? 2 aes on ShS é 9 ff ore: i re it
f 4 aoe aoric
for OL f f wht rhe
c y c 4 Pf , s Cs ' + ( /,.. ao. S ihre Gene 3 var
aw. he q : sah Yap ete 0 .
7 8 : 7 co. fr Kr oc
, sf spr herrer . 4 , } -
gd 1) (ree, Si at re y4ey .
a 2 L i »
y < fis PPO Bi hl eerie obo?

yy

<f 1

= For

ig 49 Lee ot (63
Sa ¥, EF ub fst |
ff te Smee

Z gg
cts th «i ft FF? fh ee,
7 aii *g - = pyar Oat

 

ter du ok BR free ® CY AOUMIFLE EF
a * et ? {I
4 Py ( % Fe al 76 4 va , : a St ys Ape 4 Ae +} Oe - Zz Be: re ye LOPS!
yt pie eat bay Ae : / :
(re poe é Ss se . vs oO Sage 3
i 7 Foal py a? y 9 is Poke. ;
el Ps ‘ we i — mi, oH a SS fA forr fu Lf & OFF Bs
pi fa fs , 2
” ay pak ffir le © ere ifs Pre afer é
“yop gotal perpod i €.
fe + ¥ of, ” it awd
i - wtf oe “pa
Lite din: On 04 Prot © nit sre OF

i ~ ame P¢ c “
Sai Y NL ah pe : ew

LEER DS: EA oak Pe! grr

wn net Bop 8 fk nos
2 7 ay offen LID, COW: ete ocd foe

He oe
vy Fives ee 2 as pe uf ;
pip nes ie Woe cen, ; a
a Ae g oY jar . x, SA fri ays Dat l th ’ iv helt pf : ,
Case 2:18-cv- 04S SJF-SIL Document 84-6 Filed 11/18/19 ta e 36 of 75 PagelD #: 1302

  
 

y “es ¢ eect :
LG : 7 fay eee folk) all hipeot O od ybS werdl Der B.. i
ee ofc > LV pled mk, fiat alec DE eee “ a
: : Me fon Dr! 3
, i eee oe mig h” clr oR ae sr7 Sb8 L. ost 3
aby “ae? f x LEELA, sss FO. La pha ee es t .
. of
ss < 4 atone rre7 xe reve Sob tre }
cK? fee epee doe Arhe 2h or 5 . x Z. . 2. ca
° eee : ystd 5 / e
cel Ledyart . wit Lh ] ’ of,
Ps
FS O of (She LOW TPES me ¢ [oar bf fu: (7A a
bret fake: ro. 4
ft an As . 2 ke Wan Vice ca? a
fond a4, ine Soe A? ! oe 2
(_ * > S Ce fhI Eo ttOn corte,

: “aN eee fore ee
fee ened wee ae
oP A s ) ye : \ awed Ro tewver Set p j

ae :
=f¢ ype eel “4 oe io Wy?
" . oy A ‘cd po 1 Cad
hs ipeatt hoe fpat eh yf ve pe Le ~.,

Say : |
Y ry Hb3e Bab iu bob? varestoon doh! me

ch é fo = > * “oo

fod sel? A thal

Ay Ps
Poor Cg Nyeae: ff? cn Don
bath fe BO Le &e a. a. pobetTs

 

pe Ps aditn Ff ERS
oe € wd (ay? sho hn
ao

iF we of ue ya
eee f vt 7 ¥L

¥/ 2
“y/, x wv) Cero jae oe: TH Be

(3) OH ix hater Ge
C oe
Z Pi = fy LP ot f~- Shiaell Cot 1p » Uh afer 2
- _ 7

Ga dorm C4 pie OULLL INE, all 9 a
ee ¥e bret yak Lree4hs vcd eyo ese hae
OCH OC fede

wat O Fri msantee dled

a

HM a Vids oe

“a

«4 dy wea t

Itou brig, as pee per Hi
a a
prob oe’ Sfpll cee at . fh Cr bL Et bP ab fa
Lf 7 fr )

ffic ©) pe ‘ae x, on pious fe Whig hall paf fi
” why LE

fb ES 1 {ten tP? ay Kir? s A ot

ie ged
etd Dad gree OX oO ,

{ fens raed 5

Fos » appt i Ot LO JArv 0? f
A \ppee fc we f
wit i 7 Z

 

 

 

 
W18/19..-Page 37 Of.

   

 

eee thr
a: 4 wx he

   
   

¢

     

e Sse AS Pt
Y are ercer? A

* - : s
et NS .™ f. .
\: ta ye fb rocond f. ~ ee "0d pane xe SD ree “, Feta ‘tf ete

--— a ~ e te

a ae “. i
! aa Bytes . ‘ t J f Fé XM 4 ea é s
Cier sec 4 edt a, é oO
> ‘ tye Ade ? yD Jo a’ a Y regs ao he a ro
Lee ey
gen oH io 4
ents a FIP e, ee Oyen a C hoe WAHL Dy, veaiprdors, ett Sigt MPa fo tf
Bes a a 5 Yp 7 : : ? ; 1
Mee gr hike) fs ct "yor 4 1; _ a £4 ico > a) a aA: 4 ‘ a
av 4, Lf: so fé x oY shag flats ‘ ath DER WW PP

9 & ‘ boy
Sie | Serb ¥ aay Bh Lit Prowe fe BAe Bede Fo for.

% >

aot hee ago ey

. ws’ 7h e
i) 2 FY a
f i f é. '
2 yt ae ee A-s Vays? c. ‘
: N | 7 23 wie * we)

PATI AF © Leh PA, Pe DEG Bis

ic nee Of

 

 

 

oO Poovee sat hrf j>% beet Pie et S Shiai Y iodo, he hy BB OS

PagelD #1303

 

 

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 38 of 75 PagelD #: 1304

Exhibit J
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 39 of 75 PagelD #: 1305

THE SECOND

Book of Recuras

= tae”

OF THE

Town of Southampton

LONG TSLAND, N. Y¥.,
WITH OTHER
ANCIENT DOCUMENTS

OF HISTORIC VALUE,

Including the Records from 1660 to 1717; transcribed with notes and an In-
troduction by Wm. 8. Pelletreau, and compiled by the vodersigned Conmit-
tee, appointed at Town Meeting, April Hth, 1576, aud published at the expense

of the ‘Town, by its authority.
HENRY PP. WEDGES,

WM, S. PELLETREAU.
EDWARD Hl. FOSTER.

SAG-FARBOR:
JOHN H. HUNT, Printer.

——$<—

IST7,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 40 of 75 PagelD #: 1306

34 RECORDS: TOWN OF SOUTILAMPTON.

the said agreement to have half the said Jand vpon a just devis-
icn for which hee is to pay me 25 pounds. And whereas hee
the said Capt. Scott did lay claime to all the said tract of land
(1 purchased as aforesaid) by vertue of bargaine with the caid
i.cift. Gardiner formerly, by meanes whereof hee the said Capt.
Seott became debtor vuto him the said Lyon [Page 46.] Gar

diner, l say [the forenamed Richard Smith doe hereby bind
myself my heirs that neither the said Lyon Ga-diner nor any
in his right or name shall molest him ye said Capt. Seott or his
heyres, in respect of the said bargaine or covenant hetweene
them concerning the said land. © And I further binde myself
my heirs, never to make any claime of Interest in the said pro-
portion of Jand made over as afore said, by the said covenant.
witness ny hand this 22 Noy. 1663.

RICHARD SMYTH.

Witness Henry Pierson Richard Howell lohn Youngs.

Received this 21 day of November 1688 of Mr Isaac Tatsey
the sum ot one hundred twenty uine pounds, 13: shillings and
seven pence half penny, for the assessment of the county of
Suflolk. Tsay received tor the towne of Southampton New
York

MATO. PLOWMAN

This money above said was payed towards the Detraying of
the charge of the souldiers keeping at Albany the last year.

| Notes at bottom] (‘Thomas Lupton Nathaniel Halsey, Oba-
diah Rogers have stray cattle in charge)

[Pace 47.] July 28 1659 Be it known vnto all mer by
this present writing that 1 Wiandance Sachem of Pawmanack
or Long Island, and with my sone Weeayacomboun, have sold
vito Lyon Gardiner, his heyres executors, or assigns, 1 say I
have sold all the bodys and bones of all the whales that shall
come vpon the land, or come ashore, from the place called
Kitchaminfchoke, ynto the place called Enotghqnamuck, only
the fins and tayles, of all wee reserve for ourselves and Indians.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 41 of 75 PagelD #: 1307

RECORDS: TOWN OF SOUTILAMPTON, Ba

I say I have sold with the conseut of Wannugeeasheum and
Tawbaughauz Sachems of the places aforesaid, 1 have scld all
the whales that shall come vp within the bounds atoresaid for
the space of 21 yeares ensucing the date hereof. But if any
Whales shall bee cast up they shall bee judged by ye English
and Indians whether it bee a whole whale or half or otherwise
but for every whole whale that shall be east vp the aforesd
Lyon Gardiner or his assigns shall pay or cause to bee paid
vnto mee Wyandance my heyres exceuters and assignes the
sum of 5 pounds. But if it bee not a whole whale then they
shall pay according to proportions and this pay shall bee paid
within two years after they have cut out and carried home the
whale to their houses. But in ease there shall uot fowre or five
whales come vp within the terme above said then shall the
affore said Juyon Gardiner or his Assigns have the next 5
whales that shall come vp after the tearme. And for the true
performance of the premises wee have herevnto set our hands
and seales
The Sachems mark, WEBEAYACAMBOUNES mark
BENJAMIN PRICK
Signed sealed & delivered In presence of vs
Ieremy Concolin David Gardiner.

Whatsoever Wiandaneh hath done or Ins successors may doe
with and besides this act of selling whales wee own is and was
his to make sayle of, and his heyres, and not ower nor our
heyres.

TOW BACKCOWGZ his mark
WENAKCEASKAUM his mark.
Witness Richard well
lohn Smith.

[Pace 48.] This subseription of the two Sachems under the
seales was their own act voluntary without any compulsion

witness Zerobabel Phillips Toseph Raynor Thomas Ualsey

This writeing with all the rite that is within the houle peaper
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 42 of 75 PagelD #: 1308

Exhibit K
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 43 of 75 PagelD #: 1309

 

 

THE FIRST

   

Burk of RKRevordys

= =

OF THE

Town of Southampton

WITH OTHER
ANCIENT DOCUMENTS

OF HISTORIC VALUE,

Including all the wotings in the Town Clerk's office fram 1639 to 1660 5 transcribed
wrth Netes and an Introduction by Wim. $. Pelletreau, and compiled by the under-
signed Cemonittee, chosen at Town Meeting, April tst, 1373, and published at the
exptnse of the Tewn, by its authority.
HENRY PL OTEDGES,
WES. PELLETREAU,
EDWARD FH. FOSTER.

Jexsx H. Hus‘r. Beok and lob Printer,
SageHarbur, VY

——

i
by thz4.
:

 

 

 

 

 

 

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 44 of 75 PagelD #: 1310

167 RECORNS : TOWN @F SOUTHAMPTON,

the tax of tire money (us it hath been commonly called) and
the hon «obernor of New York having sppuinted the Com-
missioners ter the Indian atlaires in ye Isust Riding, namely
Capt Ioln Howell and Alr Thomas Baker to take cause fur
satistaction, I doe hereby appoint and constitute my frends ye
eaid Capt Iohn Ifowell and Henry Pierson my true and law-
full attorneys in my name & stead, but for nv owne use to de-
mand and receive the said 40£ or any part thereof from any
person vt sliall bee appointed to pay it upon the aforesaid ae-
cept, and vpon receipt thercot to give fm) discharge or to make
UnY Composition or wyzreemcnt concerning the premises, And
whatever my said attorneys doe or canso to be dene lawfully in
yo premises I do hereby ratity and coufirme as if I bad actually
done the sare, Witnes my hand this 7th ot November 1667
allsoe [ promise to defray ye charge my said attysare at in
and about the premises.

Signed and delivered in presence ot IOHN @GDEN.
ws Iohn Riehhell

fonas Honldsworth,

Papers in Relation to the Toppings Purchase,
Western part ofthe Town.
Ixpran Dekp To Carr. ‘Porrine,

This writing made the tenth ot Aprill 1662 between Veany
Sunk squaw, Anabackusand Tackanapes all of them residents
of Shineeock near Santharmpton on Long Island, on the one
partie and Thomas Topping of Southampton on the aforesaid
Island on the other partic, Witnesseth that we the said Weany
Auvabackns and Fackanapes have given and granted and by
these presents do give and grant bargain sell assign and set
over unto Thomas Topping aforesard his heirs and assigus for
ever all our right title and interest that we have or ought to
have in a certain tract of land lying and being westward of the
said Shinecovk and the lawtul bounds of Southampton above
said, that is to say to begin at the canoe place otherwise Niam-
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 45 of 75 PagelD #: 1311

RECORDS : TOWN OF SOUTHAMPTON. 186%

uck and soe to run westward tea place called and known by
the name of Seatuck, and from thence to run northward across
the said Island or neck ef land unto a place called the head of
the bay witb all the meadow and pasture, arable land, ease-
ments profits benefits enolnments as is or may he contained with-
in the limits sand bonnds before mentioned together with half
the profits and benelit, of the beach on the south side the said
Island in respect of fish whale or whales that shall by God's
providence be cast np from time to time, und at all times, with
all the herlege or teed that shall le, or grow thereon.

To flave and 'fo Hold, all the forementioned demised prem-
ises With all and singular the appurtanances thereto belonging
or ijn any ways ippertaining to him the said ‘Thomas, his heirs
executors, administrators, or assigns forever, withont the lett
tronble denial or molestation of us the said Weany, Anabaekus,
aud Tackanapes our heirs or assigns or any o her person or per.
sons lawtully claiming trom, by, or nndor us our heirs executors
Administrators or assigne, for and in consideration of the forr
score fathoms. of wampum, or other pay, equivelent to be paid
nato the said Weany, Annbackns, and Inckanapes together
with those other Imdians interested whose names are under
written, at or betore the first day of December next ensneing
the date hereof, by the said Thomas ‘Topping er his assigns
wnto the true and faithful performance of alt the premises we
have hereunto interchangeably set our hands

In presence of THOMAS TOPPING,
James Ilevrick WEANY X her marke

lohn ‘Topping ANABACKUS X his marke
Klnathan ‘Topping TACK ANAPE!SS X his marke

COBISH X his marke
‘TOP@BIN X. his marke
WE'TAUGON X his marke
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 46 of 75 PagelD #: 1312

Exhibit L
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 47 of 75 PagelD #: 1313

 

 

   

THE FIRST

Burk of Records

fia

 

Or THE

|
|
|
|
|
|
|

‘Town of Southampton

WITH OTHER
| ANCIENT DOCUMENTS

OF HISTORIC VALUE,

|
| ‘ . < :

| tieluding all the wotings in the Town Clerk's office from 1639 to 16605 transcribed
| with Netes and an Introduction by Wo. 5. Pelletreau, and compilect ly the under-
| signed Committee, chosen at Town Meeting, April tst, 1373, andl published at the
| expense of the Tewn, by its authority.

 

HENRY P. WEDGES,
WES. PELLITCREAY, |
EDWARD H. FOSTER. |

Jexs Ho Hur, Beek and Job Printer,
Sag-Hareur, SY

 

UPTy.

 

 

   

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 48 of 75 PagelD #: 1314

168 RECORDS: TOWN UP SOUTHAMPTON,

Judian Deed to the Towa for Topping’s Purchase.

Know all men by these presents, that whereas wee the nn-
derwritten whoe are of the Indians of Shineeock, and under-
standing that some of cur Indians have. namely Werry Anno-
baceus lackanapes & some others have sold unto Capt. Topping
a tract of land westward from Southampten hows, wee doe
hereby make protest against. the said oe a0 doe aflirme yt
the said persons or Indians had noe right to make anv such
sale, but iat ye interest and prepriety vito the said land he-
longeth totally er principally nnto us or suine of us, And wee
the true proprietors of the said lands, dee hereby sssigne and
make ouer, all ow- said Interest in the said tract of land, lying
from a place ealled Niamuck er ye canoe place, westward to a
place ealled Seatnelk, and see te run cross ye [sled (namely
Long Island) nntoa place called the head of the bay, or Pea-
connet, on the north, wee say wee doc impart and assigne all
our said Interest in ye said lands, (whereof Qwagwanautuck is
part) unto our ancient and loving ffriends the ‘Townes men of
Southampton to them and their suecessars for ever, with this
proviso & consideration that it General Nicolls whem wee ac-
knowledge the hon%' & discreet Governer at this Island doth
upen examination finde us or part. of us to bee the true propri-
etors ot ye said lands betore mentioned, And that the said
Southampton men doe receive and possess the same upen our
right or aceompt, that then they ehall pay unto us. as his said
honor shall determine, Vitnoss our hands this 17th of ®ep-
tember, 1666.

The mark of X M:ANDUSH his danghter

Vhe murke X of QUAQUASHA W

The marke of X ANOINIUS

The mark of X PUNCII,

The mark X of Mandnsh his sonne,

The mark X of WEETETOSEN,

The mark X of FONAQUID

The mark of X GOABISS wite the relie of
mandush the chief Sachem,

The mark X of SAWGUM

The mark X of HOAQUEMES,

The mark of X APUCKHOWBATK

The mark of X SOMWESESEN

IOHN SMITH XX his mark.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 49 of 75 PagelD #: 1315

RECORDS : TOWN OF SOUTIIAMPTON, 172

Kuow all men by these presents that whereas it is demon-
strated by some special writings that a certaia Annual payment
was to he paid hy the towns of Southampton unto Meantavk
Indians, which payment seems to hee centrmed to them by the
Court of Sessions hield at Southold Tune the 7th 1665.

And whereas the said Indians have hy the sunk squaw &
chief of them, in behalfe of all, eonstituted me Thomas James
their lawfull Attorney or agent to act for them respecting the
premises, I say upon the grounds before mentioned, and upon
the receipt now of cight trucking eloth ecats for the said Indi-
ans doe resigne up unto the towne of Southampton, or tor their
use the two original deeds from the said Indians with ye order
of ye said court and my letter of Attorney &e. And hy vertne
of my said power from ye said Indians doe in their names for
ever wholly acquit the said Seuthampton their bevers & suc-
cessors of all and every part of that foresaid, or any anuall pa y-
ment that was tohe paid, or might on any accompt whatsoever
bee claimed from Sonthanpton er any ef the eatd town, by the
said Indians of Meantuck, or any partienlar of them. In wit-
ucs whereat | have hereunto set my hand this 17th day of Tan-
wry An. Dom, 1676, Witnes ny hand
In presence of is THO, LAMES.
Tolin Stanton Gershaum Culver.

The Governor’s Determination.

Whereas Mr Ionn Howell, and Henry Pierson are deputed
by the town of Sunthampton to prosecnte or conclude a differ-
ence with Capt ‘homas Topping, which difference hath also
relation to Tohn Cooper, m respect ot lis clnime of Interest, to
which end all ye said parties shewed severall writings whereof
were three decds, one ot these trom Lolin Scott to Southampton
uten, another from seme of Shinevock [ndians to Capt Topping
and the other from Lyon Gardiner to lol Cooper, Now
kuow all persons by these presents that ye said parties namely
Capt, Thomas Topping, the said deputies from Southampton
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 50 of 75 PagelD #: 1316

173 KECORDS: TOWS @F SCOUTHAMPTe%.

and Letm Cooper, have fwily and absolutely reftered themselves
to my determination in the premises whereupen (wirh the eon-
sent of ye said parties) I doe conelude and determine as follow-
eth, yt they they the said Capt. Topping and Lehr Cooper
shall fully aud freely (upon demand) deliver mito the town of
Southampton all their deeds, writings and evidences that they
have of a certain tract of land now in contraversie Letween
them, and which the said towne pnrehased of lohn Scott as by
his deed aforesaid, appeareth, and all the right and interest thet
ye said Cupt Copping and Lehn Cooper have hy the said deeds
or any other way or uiecans obtained, in the said tract of Jand
meadows or beash meutioned in their said deeds is belonging,
doth und ehall belong unto the towne of Sonthampton, (viz)
(that have and doe pay purchase) and thoir successors forever,
herein only profits of whales excepted, And they the said Capt.
Tupping and Lela Cooper and either of them shall hereafter
sign any instrument in writing that may hoomde for ye turther
confirmation of their snid Interest vnto the said Southampton,
And in consideration whereof the towne of Southampton shall
pay to him ye said Capt. Thomas ‘Lopping or his assignes the
sun.of five pounds, and they shall alsue pay unto ye Indians
(concerned to receive it) fonr score futhoms of wampum, the
wauipaut being accompted at six per penny, or soe much in
value in pay equivelent, the same to be distrilnted to all the
Indians (according to ye interest they had in ye premises pur-
chased) at ye best discretion e1 Mr [olin Howell Lienry Dier-
son and Richard Howell. Also the said towne shail let him
the said Capt. Topping have 150£ allotment in ye said mead-
ows before mentioned moro ever 1 doe determine that ye said
fohn Cooper shall pay unto him the said Capt Topping the
sone of fifteen pounds besides and above what le oweth unto
yo said Capt. Toppingshall give up his interest in L50£ allot-
ment he hath in yo said meadows untu him the said Capt Top.
ping, nll which is in censideration of the interest which he the
said Capt Popping elaimeth in the whales, whieh may be cast
upon the beaeh within the compays ot the tormentioned puv-
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 51 of 75 PagelD #: 1317

RECORDS : TOWN OF SOUTHAMPTON. 174

chase and designed as abeye written the which interest in all
the profitset whales & fish shall Lelong nnto him the said Iotm
Cooper his heirs and assignes for ever, and hee the said Capt.
Topping shall at any time hereatter upen Reasenable demand
signe any deed or writing that is or shall be msde further to
confirm unto the said Lelm Coeper his heirsand assigns the said
Intrest in whales or fish &¢ and he the said [ehn Cooper in
content te accept ef what ye tewn of Southampton shall freely
pay unto him for the herbage of the beach which he hath re-
signed rp unto the said town as alere said, and this to be the
ultimate issue and fina! determinatien cencerning the premises
and J dee allsee contirme snd assure unte the said town there
said tract of land with the herbage of the beach &e, and to ye
said elm Coeper his said Interest in the profits of whales or
fish. and defend theta and their in ye peaceable enjeyment
thereof. Against all other claims whatsoever,

Bated in Fort lames in New Yerk the 3d day ot October
1606,
RICHARD NICOLLS.
Recorded in ye ofliee of New York the 14th day ef mareh,
1666 By mee Matthias Nicolls, Sec.

Wee nnderwritten doe testify that on or about the 2@th of
fteb, 1364, before Capt. Topping was chosen to gee to Hemp-
stead as deputy fer this tewne ot Southampton, At a towne
necting endeavors were used to compose the difference that
was, er was like te bee, betweene the said town & him, bnt
tindeing the plurality of Inhabitants together did but spend
time in argueing to anp fro, and put not a peried to the busi-
ness, The tewne by maier voat unpowered three men, namely
Toshua Barnes Richard Pest, and Tho Halsey, Iun to make a
fina]l agreement with the said Capt. Topping, and after some
space of time that day the towne being met tegether with Cant,
Topping the said Three men, er seme of them, in the name of
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 52 of 75 PagelD #: 1318

Exhibit M
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 53 of 75 PagelD #: 1319

DOCUMENTS

RELATING TO THE

COLONIAL HISTORY

OF THE

STATE OF NEW YORK.

Vol. XIV—Old Series.
Vol. III— New Series.

 

ALBANY, N. Y.:
WEED, PARSONS AND COMPANY.
1883.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 54 of 75 PagelD #: 1320

DOCUMENTS

RELATING To THE

HISTORY OF THE RARLY COLONIAL SETTLEMENTS

PRINCIPALLY ON

LONG ISLAND,

WITH A MAP OF ITS WESTERN PART, MADE IN 1666, 1 buek pecket
apy top. & , thx MNP Rose,

Translated, Compiled and Edited from the Original Recards in the Office of the
Secretary of State and the State Library, under direction of the
Honble JOSEPH B.CARR, Secretary of State,

os ‘a a
BY 11285159
B. FERNOW,
Mew LHR Ol VILTH ILISTORICAL WHCORDH.

Hox. ASD Cork, MEMBER OF THE Penna, NeW YorK, VIRGINIA AND Brerato HISTORICAL SoclEries.

 

ALBANY, N.Y,
WEED, PARSONS AND COMPANY.
1883.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 55 of 75 PagelD #: 1321

O86 dearly Colonial Settlements.

to sign another Letter of ye like nature w™ y® former: The Governo™ in Councell doth Order
That he y* said -/ohn Aurroughs bee forthwith comitted into the Custody of y* Sheriffe of this
City, to vetnaine in prison until some time on Monday next, then to be brought to y* whipping
Post before y* City Hall, and being fastened thereunto, to stand an hour, with a paper on his
Breast, setting forth the cause thereof to be for signing sedicious Letters in y® uame of y* Towne
of Nemtowne, against y* Governm' & Court of Assizes, and y' he be rendred ineapable of bearing
any Ollice or Trust in the Govermm' for y* future. He was by mittimus committed to prison.

The Sheriffs Warr! to put y* sentence in exeention. Vizt.

Whereas John Burroughs of Vewtowne now in yot Custody, was yesterday sentenct to be
coinitted to prison, as hy this inittimus to you doth appeare, & to be brought to y° whipping Post.
before y* City Hall, & there fastened. to stand an honr, with a paper on his breast setting forth
vcause thereof to be for writeing & signing sedicious Letters in y* name of y* Towne of wVew-
fowne against y® Governint and Court of Assizes: These are to require yon to cause y® said
sentence ta be put in Execution on Monday morning next at eleven of y® clock, where y® Mayor
& Aldermen of y* City are likewise desired to Le present to sce y® same duly effected. For y*
Which this shall be yor sufficient Warrant; Given under my hand this 16" day of January 1674.

ANDRvsS.
To M* Zio: Gibbs Sheriffe

of y® City of .Vew Yorke.

January 224, 1074-a,

The preserving of his R" Highnesse Interest in a proportion of y* Drift as in v° Law is set
forth, the same being taken into Consideragon. It is resolved, That there be some particular
man comissionated to take care of drift whales in y* middle & westermost part of Long /sland,
who is to be aceauptable for lis Royall Highnesse dues thereof, according to Law,

That if an Indyau tind and give notice of any such drift w hale; he shall have such reasonable
satisfaegon as hath been usuall. Ef a christian shall find any such whale or great fish & secure
it, or give due notice to y* person empowered, where by the said Fish may he saned, hee shall be
lowed a quart® part for his share Provided y no such whale being found, shall be ent up or
embezeled, before notice be given to sneh Oftlie™ or ptsons empowered to take care therein.

That an Order be sent to the Sachems on the Southside of Long Jyland, to be here in the
Port upon y* 9" day of flebr. next, of which Mt UVécetls the Seer’ is to take eare to send to them
& give them timcly notice.

A Wannant vor M' Wintiam Suackeriy ‘ro way tHe Rorvyes ar Sanpy Port.

Fv the Governo’.

You are hereby desired and required forthwith to take on beard the //opeuell (yo sonns
small open sloop) the two bouys lying a Moat before the Towne Bridge, and to saile with them,
to the coming into 2/udson River, at Sandy Lint; And without delay (winde and weather
permitting) to lay the said Bonys, in dhe most proper places, without the said Point; one of them
on the westermast Spit or Part of the East Banke; The other on the shonldings under (or of this
side of) Fenslacs THoeek or Portlands Point, as is adjndyed best, in not lesse then three fathome
and a halfe at low water. At vot going you are to call on Capt. Grigin, and (if hee please) to
take with vou his Master, and /Paxdadd his pilot, as also M° Zhom* Young, and to take their
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 56 of 75 PagelD #: 1322

664 Early Colonial Settlements.
Aw Orv’ asour WHALEs.

Whereas I am given to understand, That there hath been great Abuse by y* neglect of y*
Offic™ of severall Townes upon Long-Jsland in not makeing Enquiry into or securing his Royal,
Highness his part of Drift Whales or Great flish cast upon y* Beach or Shoare according to y¢
Directions in y* Law, the w™ other persons p'sume to Engross without rendring any ace'; ffor y°
prvention thereof for the future,'and better securing y° Dukes Interest therein, I have thought
fitt to constitute and appoint, & by these Presents have hereby Constituted and appointed Mr.
Wm. Osborne, & Mr. Jno. Smyth of Hempstead to make strict Enquiry either by Indyans or
others, of all such Drift Whales or great flish as shall bee cast up on the Beach or shore between
y® Bounds of y* Towne of Seataleott Kastward, & y* utmost part of the Lymitts of Gravesend or
Coney-Jstand Westward; and if any such Whale or Great ffish shall bee at any time found that
they give an acco‘ of and secure his Roy'' Highness his Interest and part of them as in y* Law is
sett forth; And y* said Wm. Osborne & John Smyth shall bee solely employed herein for and
dureing y* space & terme of —yeares: They behaveing themselves therein according to y® trust
reposed in them, and for what they shall lawfully Act or Doe in the Premisses, This shall bee to
them a sufficient Warrant. Given under my Hand at Forte James in New Yorke this 2 day of
May in y* 24* yeare of his Ma** Reigne, Annoque Din 1672.

Lrerry civex to M' Cornett & M' Doveury to sett Liquo™ & Powprr to y* Inpyans
WHO ARE HELPFULL mn y® WHALE FisHina DesIane.

Whereas Mr. Richd Cornhill one of y® Justices of Peace, & Mr. Elyas Doughty being
engaged w'* others in y* Whale fishing Designe, upon y* South-parts of Zong Island, in the w™
they are of opinion the Indyans on those parts may bee very instrumental! unto them, if they
might bee permitted to furnish them with some moderate proporgon of Strong Liquors,. Powder,
and Lead as they shall have occasion of, y* w** many persons p'sume to sell unto y° said Indyans
wout Lycence, but thesaid Mr. Cornhill & Mr. Doughty Declare themselves to bee unwilling to
break y* Law therein. At their request, I have thought fitt that for the space of one Whole yeare
dureing y* Whale-fishing Season, or in relagon thereunto y® said Mr, Cornhill & Mr. Doughty
shall have Lycence to sell or truck w'* the Indyans of those parts such a moderate proporgon of
Strong Liquors, Powder, or Shott as shall noe way occasion disturbance or abuse amongst y° said
Indyans or Ohristians, & shall bee usefull for their Whaleing Designe. For y* doeing whereof
This shall bee their Warrant. Given under my Hand & seale at Forte James in New Yorke this
4™ day of May in y® 24 yeare of his Ma'!** Reigne, Annoque Dni 1672,

Lre From y* Governo’ & Counorn or x° MassacuusErrs To 118 Hono' Coun: FFRANCIs LOVELAOES.
Sr. °
Wee salute you kindely. Our Allegiance to our Gracious Soveraigne, yours & our Safety,
together with our just right to that part of y* Countrey, to y* Northward of his Highness the Duke
Yorkes Territoryes beyound Vew Yorke, requires that wee endeavour Settlemt on that side of the
Colony nigh Hudsons River, least through our neglect thereof, the french settling in our Liber-

REPRODUCTION BY PERMISSION OF
THE BUFFALO & ERIE COUNTY PUBLIC LIBRARY
BUFFALO, NEW YORK
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 57 of 75 PagelD #: 1323

New York Historical Records. 665

tyes draw upon us his Mat Displeasure, to our Loss & extreme p'judice, w™ wee are carefull
to avoid. S* wee feare your not likeing well of our Endeavo™ herein ; Wee doe therefore request
that flavour that you will bee pleased for our Accomodacon in that behalfe to permitt that some
person or persons whom yo' selfe may thinke fitt for Mr. Jn’ Payne to make choice of, for their
Travails & Knowledge of that part of y° Countrey & Wilderness, w'*in our Libertyes, may for
his reasonable eatisfaction make Discovery to him of such Place w'tin our Rights as may bee most
encouraging for settlem‘; And that you will likewise bee pleased to signify to us yo" kinde admit-
tance, that wee as yo" Neighbor" & Subjects of one Gracious Soveraigne may have free Egress,
& Regress upon Hudsons River for Transportacgon of People and Goods; w will much ease our
Oharges therein, & yo' kinde Returnes by our Messenger whom wee have trusted & employed
in this Affayre shall engage all amicable and like assistance wherein wee may serve his R: High-
ness & yo'selfe & remaine
S* yo’ Hono" humble Serv
Epw: Rawson Secr.
In y° Name & by Ord' of y* Governo® & Councell.

Boston in NV: England y* 12 Mar : 1672.

Counom, Minuras anp Oxpers RELATING TO WaatzFisning on Long Isuanp; Busxwiok anp
Newtown Bounpas.

Whereas I am given to understand that a Whale hath not long since been cast upon a parcell
of Beach claymed to bee win Jno Coopers Bounds or Precincts, of the w*" severall Indyans have
taken & carried away the Whale-Bone; These are to authorize the said Jno Cooper to make
Enquiry into and to make seizure of such Whale-Bone (if it bee found) of the w% hee is to give
an acco’ to y° next Justice of the Peace, & likewise unto my selfe, And for soe doing this shall
be his Warrant. Given &e: at Seatalcott, als Brook Haven y° 10% day of May 1672.

Ata Councell held at Fort James in New Yorke y* 17 of May 1672.

Whereas it was rep'sented unto his Hono’ y* Governor that a certaine difference had arisen
between Jno finch of Huntington & severall persons of Oyster-Bay concerned in the Whale-
fishing Design, touching three Drift Whales cast upon the Beach & cutt up and tryed by those
of Oyster Bay, wherein his Royall Highness was concerned as to his particular Dues out of the
Oyle of the said Whales; All w® was referred by ye Governo' to Thomas Delavall Esq’ one of
y° Councell to Examine & Endeavour a faire composure between ye Partyes, securing the Dukes
Interest; Hee having an Ord’ in the meane time to receive the Oyle, & bee accountable for ye
game when the controversy should bee decided, to whom of Right it did belong; and the said
Thomas Delawall having Declared that to prevent further contest, hee had made a faire agreem!
between them or most of them concerned; That is to say, That Jno finch should have for his
Share or Proporgon fifteen Barrells of Oyle upon Accot of his Interest in y° Beach where the
Whales were cast up, out of w hee is to pay his Royall Highness his Dues, & two Barrells more
to beare the Necessary charges had hereupon; And that y° Remainder should be unto them of
Oyster Bay that cutt up & tryed the Oyle of the said whales for their charge and paines therein,
together with y° cost of the Barrells, & Transportation; Vpon consideragon had hereof, the

84

REPRODUCTION BY PERMISSION OF
THE BUFFALO & ERIE COUNTY PUBLIC LIBRARY
BUFFALO, NEW YORK
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 58 of 75 PagelD #: 1324

678 Early Colonial Settlements.

OgpErs RELATING TO WHazine on L. I

Whereas comp't hath been made unto mee by some of y* Inhabitants of Brook-haven als
Seatalcott on behalfe of y* Company in their Townes engaged in ye Whaling Designe, That y¢
Indyans on the south-side of y® Island within y* Lymitts of their Patent, doe disturbe and
discourage them in that Vndertaking, demanding a Barrell of Oyle out of every Whale w™ they
shall take, although w'* great hazard & hardship, requiring likewise payment for every stick of
wood w" they shall cutt thereabout for their needfull use of dressing their Dyet or the like;
These are to require all such Indyans whither Sachems or others, That they surcease all such
unlawfull actions, and that they noe way give molestation or hindrance unto any of the Persons
or Company employed in the Designe afore mentioned, who upon their Request I have granted
Liberty unto freely to make use of the Beach or Shore for their fishing Designe from a certaine
place called Bluff? Pointe westward for the space of three miles, & likewise that they may cutt
in y* common woods adjacent what wood they shall have occasion of for y* convenience of dressing
their provisions, or other accommodation ; In wif the said Indyans shall give the said Company
of Whalers any further Disturbance, the Justiecs of peace, Magistrates, Constables or other
Offic® are hereby empowered to give Redresse unto y* said Company of the Whalers herein, ffor
y° doeing whereof this shall be unto them a sufficient Warrant & Discharge. Given &e: this
19 day of Aprill 1673.

Whereas I gave a Commission y* last yeare unto Wim. Osborne and John Smith of Hempstead
for a certaine time to have the charge and care of looking after & securing all Drift Whales that
Should happen to bee cast on the south parts of Zong Jsland within the space in the said
commission limited, It being ffor the p'vention of abuses that had often been practiced, diverse
persons finding such Drift Whales having cutt them up and kept all the proffitt to themselves,
deceiving his Royall Highness of his dues, and at other times it being noe particular persons
charge, such Drifts were neglected, soe both the Duke & Country had a Losse thereby; And
being since given to understand that other Persons take wpon them y° said charge of looking after
Drift Whales, giving no acco‘ of the same, nor taking notice of my Commission; These are to
require all persons whom this may concerne, that they bee ayding and assisting unto y* said Wm.
Osborne & Jno Smith in prosecuting their commission ; And if any person by accident doe heare
of or finde such Whales within ye Lymitts in their commission specifyed, that they give notice
to y*said persons thereof, who are obliged to take care about it, soc that the Duke bee not deceived
of his Dues: w™ if every person take it upon them may too frequently bee done; And for what
y‘ said Wm. Osborne & John Smith shall lawfully Act & Doe in prosecution of their Commission
for the time & Terme afores* this shall bee to them a sufficient Warrant. Given under my hand
de: April y 24" 1673.

To all Justices of y° Peace, Franc: Lovenaor.
Constables & other Offic* to whom Applicagon shall
bee made upon this Ace.

REPRODUCTION BY PERMISSION OF
THE BUFFALO & ERIE COUNTY PUBLIC LIBRARY
BUFFALO, NEW YORK
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 59 of 75 PagelD #: 1325

Exhibit N
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 60 of 75 PagelD #: 1326

DOCUMENTS

RELATING TO TILE

COLONIAL HISTORY

OF THE

STATE OF NEW YORK.

Vol. XIV—Old Series.
Vol. IlI—New Series.

 

ALBANY, N. Y.:
WEED, PARSONS AND COMPANY,
1.88.3.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 61 of 75 PagelD #: 1327

DOCUMENTS

RELATING TO THE

HISTORY OF THE HARLY COLONIAL SETTLEMENTS

PRINCIPALLY ON

LONG ISLAND,

WITH A MAP OF ITS WESTERN PART, MADE IN 1666, mback pocket
Map, cop. ay th Wap Case,

Translated, Compiled and Edited from the Original Records in the Office of the
Secretary of State and the State Library, under direction of the
Honble JOSEPH B.CARR, Secretary of State,

© é
BY LASS159
B. FERNOW,
HREEVER OF THE ILISTORICAL RHCORDS.

Hon. AND Cork. MEMUER OF TILE Penna, New York, VIRGINIA AND BUEFALG Historical SOCIETIES,

 

ALBANY, N.Y.
WEED, PARSONS AND COMPANY,
1883.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 62 of 75 PagelD #: 1328

720 Early Colonial Settlements.

p’sent consideragons, to Agree and Order such a Suitable Supply for yo? Towne, as may bee proper

for so an extraordinary oceasion, and that it bee in the nature of a Rate, designing it to bee reeciv’d

in the same inanner, and accompted for to the Countrey, at the Gen*" Court of Assizes; Lam
Yor affectionate ffriend,

May S'*, 1676. E. Anpros.

This is by Capt. Widdiam Dyre, who is Order'd to receive and bring yo’ Result.

M. N. Seer.
May 17" 1676,

Ordered, That y* Towne of MZempstead do bring in cach of them a particular Survey of
their Lands at the next Court of Sessions, and deliver them to y° Sceretary if there, or to y*
Clarke of the Court to bee brought to the Otlice at New Yorke in order to their having patents
for y* same according to Law.

The Matinteoek Indyans being sent for, The Governot proposes the buying of their Land,
and particularly of three pareells of Land of « mile sqnare each, about Muskitoe Cove, of which
the Inhabitants have already the herbage and trees.

They aske an Extravagant Rate, Att length come to an Agreement for six hundred Guilders
Seawant

May 23, 1676

Ata meeting of the Unchechaug Indyans of Long Zsland before the Go at the Fort.

They give thanks for their peace & that they anay live, eate & slecpe quiet, withont feare on
the Island. They give some white strung seawant.

They desire they being free borne on the s* Island that they may have leave to have a whale
boat with all other materials to fish & dispose of what they shall take in & to whom they like best.

They complaine that fish heing driven upon their beach Ge the English have come & taken
them away from them by foree. The Go: demands, if they made complainte to the Magistrates
in the Townes who are appointed to redresse any Injuryes.

They say no but another tine will doe it.

They desire liberty to have Loats & ask inaterialls of their owne to goe a whaling and that
they may dispose of their oyle & as they thinke goode.

The Gov will consider of it & give them Answer to-morrow.

May 24—1676,

The Indyans come againe to the Governor in presence of I'he Councell.

What they desire is granted them as to their free liberty of fishing, if they be not engaged to
others; They say they are not engaged.

They are to have an order to shew further priviledge

Ata Councell held in VW. ¥. the 24" day off May 1676 Upon the Request of the Indyans of
Unehechaug upon Long Island that they may have liberty to whale & fish upon their owne Acct

Resolved & ordered That they are at liberty & may freely whale or fish for or with
Christians or hy themselves & dispose of their effects as they thinke good according to law & Custom
of y* Governint of which all Magistrates oftie or others whom this may concerne are to take
notice & sufer the s’ Indyans so to doe without any manner of Ictt hindrance or Molestation they
comporting themselves civilly & as they ought.

By y* Ord of y* Go in Conncell.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 63 of 75 PagelD #: 1329

dk

THE ANDROS PAPERS 373 |
New York Your very affectionate 1
May [blank] 1676. humble servant.
By Mr. Mayor. M.N.
I pray give my best respects i)
to your honorable Governor. !
{ENDORSED:| Copie of a Letter to Mr. Rawson Secr. at Boston. i

By Mr. Mayor May 1676.

[25:118]

[MINUTES OF A MEETING WITH UNCHECHAUG INDIANS
CONCERNING FISHING RIGHTS]

May 23. 1676.

Ata meeting of the Unchechaug Indyans of Long Island—before the Go:
at the Fort.

They give thankes for their peace, and that they may live, eate and sleepe
quiet, without feare on the Island, They give some white strung seawant.

They desire they being free bone on the said Island, that they may have
leave to have a whale boate with all other materiells to fish and dispose
of what they shall take, as and to whom they like best.

 

They complaine that fish being driven upon their beach etc. the English
have come and taken them away from them per force.

The Go: Demands if they made complainte of it to the Magistrates in the
Townes, who are appointed to redresse any Injuryes.

They say no, but another time will doe it.

 

The Go: will consider of it and give them Answer tomorrow.
May 24. 1676.

The Indyans come againe to the Govemor in presence of The Councell.

What they desire is granted them as to their free liberty of fishing, if they

* William Darvall

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 64 of 75 PagelD #: 1330

 

374 NEW YORK HISTORICAL MANUSCRIPTS

bee not engaged to others; They say they are not engaged.
They are to have an Order to shew for their priviledge.

[ENDORSED:] May 23.24 1676.
Unchechaug Indyans.

[25:119a]
(ORDER GRANTING THE ABOVE FISHING RIGHTS]

Ata Councell held in N.Y. the 24th day off May 1676.

Upon the request of the Ind{_]s of Unchechauge upon Long Island

Resolved and ordered that they are at liberty and may freely whale or
fish for or with Christians or by themselves and dispose of their effects
as they thinke good according to law and Custome of the Government
of which all Magistrates officers or others whom these may concerne are
to take notice and suffer the said Indyans so to doe without any manner
of lett hindrance or molestacion they comporting themselves civilly and
as they ought.

By Order of the Go: in Councell

[ENDORSED:] Order of Councell may 24. 1676.
Unchechaug Indians.

[25:119b]
[LIST OF OWNERS OF VACANT LOTS IN NEW YORK]

Mr. Steenwyck The vacant Ground etc.
Mr. V: Brugee Mr. Allard Anthony
Mr. de Peyster X Mr. Sam: Edsall
Mr. Hoogland Mr, Guylayne Verplanck
Mr. Ebbing X Adolph Peterse.
Mr. Rombout X Seuart Olferts.
Mr. Ver Plancke X Mr. Thomas Lewis
Mr. Gerrit V: Tright X Peter Stoutenberg
Mr. Winder etc. Jan Vigné

Mr. Ebbing

Mr. Rombout

Cor: V: Borsum
Mr. Hoogelandt
6o0r7

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 65 of 75 PagelD #: 1331

Exhibit O
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 66 of 75 PagelD #: 1332

HISTORY

OF THE
TOWN OF SOUTHAMPTON

(ast of Canoe Place)

ad

BY

~

JAMES 'TRUSLOW ADAMS, M. A.
|

HAMPTON PRESS
BRIDGEHAMPTON, L. 1.
1918

Lt. re!
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 67 of 75 PagelD #: 1333

HISTORY OF THE TOMHN OF SOUTHAMPTON 274

APPENDIX X.,
GOV. ANDROSS’ PATENT

IfKdmund Andros, Esqr., Seigneur of Sausmarez, Lieut and
Governo Gen’all under his Royall Highness James Duke of Yorke
and Albany &c. of all his Territorys in America To all to whom
these presents shall come sendeth Greeting: Whereas there is a
certaine Towne in the East Riding of Yorkshire upon Long Island
commonly called and knowne by the name of South Hampton, scit
uate, lying and being on the South side of the said Island, toward
the Maine Sea, having a certaine Tract of Land, thereunto belong-
ing, The Eastward Bounds whereof extend to a certaine place or
plaine, called Wainscott, where the bounds are settled betwixt their
Neighkours of the Towne of East Hampton, and them: ‘Their
Southern bounds being the Sea and so runs westward to a place
called Seatuck, where a Stake was sett as their farthest extent that
way: Then Crossing over the Island to the Northward to Peacon-
ock great River (not contradicting the Agreement made between
their Towne and the Towne of South Hold after their Tryall at the
Court of Assizes) and so to run Eastwards alongst the north bounds
to the Eastermost point of Hogg-Neck, over against Shelter Island:
Including all the Necks of Land and Islands, within the afore de-
scribed Bounds and Limits: Now for a Confirmation unto the pres-
ent Freeholder, Inhabitants of the said Towne and precincts: Know
Yee, That by vertue of his Ma’ties Letters Patents, and the Com-
mission and Authority unto mee given by his Royall Highness I
have Ratifyed Confirmed and granted; and by these presents, do
hereby Ratifie Confirme and grant, unto John Topping, Justice of
the peace, Capt. John Howell, Thomas Halsey, Senior, Joseph Ray-
nor, Constable, Edward Howell, John Jagger, John Foster and
I'rancis Sayers Overseers; Lieut. Joseph fYordham, Henry Pierson,
John Cooper, Ellis Cooke, Samuel Clarke, Richard Post and John
Jennings, as Patentees, for and on the behalfe of themselves and
their Associates, the ffreeholders and Inhabitants of the said Towne,
their Heires, Successors and Assignes, All the aforementioned Tract
of Land, with the Necks and Islands within the said Bounds sett
forth and described as aforesaid, Together with all Rivers, Lakes,
waters Quarrys Wood land Plaines Meadows, pastures, Marshes,
fishing, Hawking Hunting and ffowling, and all other Proflits, Com-
modities, Emoluments and Fereditaments, to the said Towne, Tract
of Land and premises, within the limits and bounds aforementioned
described, belonging, or in any wise appertaining: To Have And To
Hold, al) and singular their said lands, hereditaments, and premises,
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 68 of 75 PagelD #: 1334

2SU HISTORY OF THE TOWN OF SOUTHAMPTON

with their and every of their Appurtenances, and of every part and
pareell thereof, to the said Patentees and their Associates, their
Heires Successors and Assignes to the proper use and behoofe of
the said Patentees and their Associates, their Heires Successors and
Assignes for ever, The Tenure of the said Land and premises, to bee
according to the Custome of the Mannor of East Greenwich in the
County of Kent in England, in free and Common Soccage and by
fealty only, Provided allways notwithstanding that the extent of
the Bounds before recited do in no way prejudice or infringe the
particular propriety of any person or persons who have right by
Patent or other Lawfull Clayme, to any part or parcell of Land or
Tenements within the Limits aforesaid: only that all the Lands and
Plantacons within the said Limits or Bounds, shall have relation to
the Towne in Generall, for the well Government thereof: And if it
it shall so happen that any part or parcell of the Lande within the
bounds and Limits afore described be not already Purchased of the
Indyans It may bee purchased (as occasion) according to Law, I do
hereby likewise Confirme and graunt unto the said Patentees, and
their Associates, their Heires, Successors and Assignees, Al) the
privilidges and Immunityes belonging to a Towne within this Gov-
ernment: And that the place of their present Habitacon and abode
shall continue and retaine the name of South Hampton, by which
name and Stile, it shall bee distinguished and knowne, in all Bar-
gaines and Sales Deeds, Records and writings— They the said Pat-
entees and their Associates their Heires Successors and Assignes
making Improvement on the said Lands, and Conforming them-
selves according to Law, And yielding and paying therefore yearly
and every year, as an Acknowledgement, or Quit Rent, one fatt
Lamb, unto such officer, or officers, there in Authority as shal] bee
Empowered to receive the same. Given under my hand and sealed
with the Seale of the Province in New Yorke, the first day of No-
vember, in the Eight and twentieth yeare of his Ma'ties Reigne
Annoq. Domini, one thousand, six hundred Seventy Six.
ir. ANDROSS.
Examined by mee and Recorded
Mathias Nicolls, Secr. /
Southampton Town Records
Vol. I, pp. 347-9.
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 69 of 75 PagelD #: 1335
HISTORY OF THE TOI’N OF SOUTHAMPTON 281

APPENDIX XI.
PATENT OF GOV. DONGAN.

Thomas Dongan Capt. Generall Governor in Chicfe and Vice
Admirall in and over the Province of New Yorke and Territoryes
Depending thereon in America, &c, under his Majesty James the
second By the grace of God King of England Scotland ffrance &
Ireland Defender of the faith &c. To all whom this shall come send-
eth Greet’ng Whereas the Right Honorable Edmund Andross Eequire
Seigneur of Suzrainte Lievt, and Governr, Genll, under his Royall
Highs James Duke of yorke and Albany &¢: now his present
Majesty of all his Territoryes in America did by a certaine writeing
or Patent under the seale of the Province bearing date the first
day of November One thousand six hundred and seventy six grant
Ratifye and confirme unto John Toping, Justice of the peace, Capt.
John Howell, Thomas Halsey Senior Joseph Raynor Constable Ed-
ward Howell John Jagger John Foster and Francis Sayres Over-
seers Lievt. Joseph Fordham, Henry Pierson, John Cooper, Ellice
Cooke Samuell Clarke Richard Post and John Jenings as Patentees
for and in tehalfe of themselves and their Associates the ffrechold-
crs and Inhabitants of the Towne of Southampton a certaine tract of
Land lyeing and being scituate in the southside of Long Island in
the Eastriding of Yorkshire towards the Maine sea the Eastward
bounds where of extends to a certaine place or plaine called Wain-
scott where the bounds are settled betwixt their Ne'ghbors of the
Towne of Easthampton and them their southern bounds being the
sea and so runns Westward to a place called Seatuck where a stake
was sett at their furthest extent that way then crossing over the
Island to the northward to Peaconock great river not contradicting
the agreement made betweene their towne and the towne of southold
after their tryall at the Court of Assizes and so to runn Eastward
alongst their north kounds to the Fasternmost part of Hoggeenok
over against shelter Island includeing all the necks of Land and
Islands within the aforesaid described bounds and limitts together
with all Rivers Lakes waters quarries Woodland plaines meadowes’
pastures marshes fishing hawking hunting and fowling and all other
profitts Comodityes and hereditaments to the said Towne tract of
Land and premisses within the L’mitts and bounds aforemencone
described belonging or in any wise aprertaineing To Ilave and To
Hold all and singular the said Lands hereditaments and premisses
with their and every of their appurtcennces and of every part and
parcel] thereof to the said Patentees and their associates ther
heires Successors and Assignes forever according to the tenure «&
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 70 of 75 PagelD #: 1336

we AISTOKY OF THE TORN OF SOUTHAMPTON

custome of the Manor of East Greenwich within the County of Kent
in England in free an Comon Soccage and by fealty only Provided
alwayes notwithstanding that the extent of the bounds before recited
do nowayes prejudice or infringe the particular proprietyes of any
person or persons Who have right by Patent or other lawfull claime
to any part or parcell of land or Tenements within the Limitts
aforesaid only that all the Land and Plantacons within the said
Limitts or bounds shall have relacon to the towne in Genll for the
well government thereof And if it shall so happen that any part or
parcell of the lands within the bounds and Jimitts aforedesecribed
be not already purchased of the Indyans it may be purchased (as
occasion) according to law And moreover he the said Edmond An-
dross Lievt and Governr Genl] as aforesaid did further grant and
confirme unto the said Pattentees and their Associates their heires
Suecessors and Assignes all the priviledges and Imunityes belong-
ing to a towne within this Government and that the place of theire
present habitacon & abode shall continue and retaine the name of
Southampton by which name and stile it shall be distinguished and
Knowne in all bargaines & sales Deeds, Records and writeings they
the said Patentees and their Associates their heires Suecessors and
Assignes makeing: improvement on the said land and confirmeing
themselves according to law and yielding and paying therefore
yearly & every yeare as an acknowledgement or Quittrent on fat
lamb unto such officer or officers as shall be impowered to receive
the same as by said Patent Recorded in the Seeretaryes Office re-
lacon being thereunto had may more fully and at large appeare.
And Whereas of Late some difference hath happened betweene the
Inhabitants of said towne of Southampton and the Indyans adjacent
to said towne concerning the bounds above specifyed and also that
the clauses above expressed for constituting them a towne and giv-
ing them privileges and Immunityes are not sufficient in the law to
convey to them such privileges & Imunityes as was designed to be
given them And Whereas Major John Howell a ffreeholder and one
of the Patentees of the aforesaid towne of Southampton by Order
of the ffreeholders of the said towne hath made application unto me
that I would confirm unto ye ffrecholders of said Town in a more
full & ample manner all the abovecited tracts and parcells of land
within the limitts and bounds aforesaid and finally determine the
difference between the Indyans and the ffreeholders of the said
towne of Southampton And also that I would Erect the said towne
of Southampton within the Limitts and bounds aforesaid into one
Township Now Know Yee That I the said Thomas Dongan By virtue
of the power and authority to me derived from his most Sacred
Majesty aforesaid and in pursuance of the same have examined the
matter in variance between the ffrecholders of the said Towne of
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 71 of 75 PagelD #: 1337

HISTORY OF THE TOWN OF SOUTHAMPTON 283

Southampton and the Indyans and do finde that the ffreeholders of
the Towne of Southampton aforesaid have lawfully purchased the
lands with:n the Limitts and bounds aforesaid of the Indyans and
have payd them therefore accord!ng to agreement so that all the
Indyan right by virtue of said purchase is invested into the ffree-
holders of the Towne of Southampton aforesaid and for and in con-
sideracon of the quittrent hereinafter reserved and other good and
lawfull consideracons me thereunto moveing Have Granted Ratifyed
Released and Confirmed and by these presents do grant Ratifye
Release and Confirme unto Major John Howell Thomas Hallsey
Senior Edward Howell John Jagger John Foster Francis Sayres
eoserh ffordham Henry Pearson Samuell Clarke Job Sayers Wil-
liam Barker Isaac Halsey ffreeholders & Inhabitants of Southamp-
ton heerin after erected and made one body Corporate and Poli-
tique and willed and determined to be called by the name of the
trustees of the ffrecholders and comonalty of the Towne of South-
ampton and their Successors all the afore recited tracts & necks
cf land within the bounds and limitts aforesa'd together with all
and singular the houses Messuages Tenements buildings millnes
millnedames fencings Inclosures gardens orchards fields pastures
woods underwoods trees timber Comon of pattue feedings mead-
ewes marshes swamps plaines Rivers Rivolets waters lakes ponds
Brookes streames keaches Quarris mines mineralls Creeks har;
bours highwayes and Easements fishing hawking hunting and fowl-
ing (silver and gold mines Excepted) and all other franchizes
profitts Comodityes and hereditaments whatsoever to the said tracts
& neckes of land and premises belonging or in any wise appurtane-
ing or therewith all used occupyed accepted reputed or taken to be-
long or in anywayes to apperta‘ne to all intents purposes and con-
structions whatsoever as also all and singular the rents arrearages
of rents Issues and profitts of the sa:d tract of land and premisses
heretofore due and payable To Have And To Hold all the aforere-
cited tract and parcell of land and premises with their and every
of their appurtenances unto the said Major John Howell Thomas
Ilallsey Senior Edward Howell John Jagger John Foster Francis
Sayers Joseph Fordham Henry Pierson Samuell Clarke Job Sayers
William Barker Isaac Halsey ffreeholders and comonalty of the
towne of Southampton and their Successors forever to and for the
several] and Respective uses fcllowing and to no other use intent
and purpose whatsoever That is to say as for and concern'ng all
and singular the severall respective parcells of Land and meadow
part of the granted premises in any wayes taken up and appro-
priated before the day of the date hereof unto the several and re-
spective present ffreeholders and Inhabitants of the said towne of
Southampton by virtue of the aforerecited deed or Patent to the only
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 72 of 75 PagelD #: 1338

2st HISTORY OF THE TOWN OF SOUTHAMPTON

use benefite and behoofe of the said respective present ffrecholders
and Inhabitants and to their severall and respective heires and As-
signes forever And as for and concerning all and every such par-
cell or parcells tract or tracts of land Remainder of the Granted
premises not yet taken up or appropriated to any particular person
or persons by virtue of the aforerecited deed or Patent to the use
benefite and bLchoofe of such as have been purchasers thereof and
their heires and assigns forever in proporcon to their severall and
respective purchases thereof made as tenants in Comon without any
lett hindranee or molestation to be had or reserved upon pretence
of joynt tenaney or survivorship anything contained herein to the
contrary in any ways notwithstanding To Bee Holden of his said
Majesty his heires and Successors in ffree and Comon Soceage ac-
cord.ng to the Mannor of East Greenwich in the County of Kent
within his Majesty’s Realme of England Yeilding rendering and
paying therefore yearly and every yeare from henceforth unto our
Sovereigne Lord the King his heires and Successors or to such Officer
ov Officers as shall be appointed to receive the same the sume of
one lamb or the value thereof upon the five and twentieth day of
march at New Yorke in full of all Rents or former reserved rents
services acknowledyrements and demands whatsoever And further
‘y virtue of the power and authority to me the said Thomas Don-
gan as aforesaid given and in pursuance of the same and for the
reasons and consideracons above recited I have willed determined
declared and granted And by these presents do will determine de-
clare and grant that the said Inhabitants and ffrecholders the
ffreemen of Sovthampton aforesaid Comonly called by the name of
the ffreeholders and Inhabitants of the towne of Southampton or
by whatever name or names they are called or named & their heires
and Sueecessors forever hence forward are and shall be one body
Corporate and Politique in Deed and name by the name of the trus-
teess of the ffrecholders & comonalty of the towne of Southampton
and them by the name of the Trustees of the ffreecholders and com-
onalty of the towne of Southampton one kody corporate and Poli-
tique in Deed and name J have really and fully for his said Majesty
his heires and Successors erected made ordained const’'tuted and
declared by these prescnts and that by the same name they have
succession forever And that they and their Suecessors by the name
of the Trustees of the ffrecholders and comonalty of the towne of
Southampton be and shall be forever in future times persons able
and Capable in law to have perceive receive and possesse not only
all and singular the premises but other messuages lands Tenements
Priviledges Jurisdictions franchizes and hereditaments of whatso-
ever kind or species they shall be to them and their Successors ‘n
ffee forever or for the term of a yeare or yeares or otherwise what-

 
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 73 of 75 PagelD #: 1339

HISTORY OF THE TOHN OF SOUTHAMPTON 285

soever manner it be and also goods Chattells and all other things of
whatsoever name nature quality or species they shall be and also
to give grant release aliene assigne and dispose off lands Tene-
ments hereditaments and all and every other act and acts thing and
things to do and Execute by the name aforesaid and that by the
same name of the trustees of the ffreeholders and comonalty of the
towne of southampton to plead and be impleaded answer and be
answered unto defend and be defended they are and may be Cap-
able in whatsoever place and places and before whatsoever Judges
and Justices or other persons or officialls of his said Majesty his
heires and Successors in al] & all manner of accons Plaints suites
Complaints causes matters and demands whatsoever of what kind
quality and species the same be and shall be in manner and forme
as any other of his majestyes Liedge people within this Province can
or are able to have require receive possesse Enjoy retaine give grant
release aliene assigne and dispose plead & be impleaded
answer and ke answered unto defend and be defended do
perm:tt or execute And for the better enabling the Trus-
tees of the ffreeholders and comonalty of the towne of
Southampton aforesaid in doing and Executing all and singular
the premisses I have willed granted and determined and by these
presents do will grant and determine that from henceforward and
forever hereafter the said Trustees of the fireeholders and Com-
onalty of the towne of Southampton doe and may have and use a
Common seale which shall serve to Execute the causes and affa‘rs
whatsoever of them and their Sucessors And further I will and
by these presents in behalfe of his said majesty his heires and Suc-
cessors that henceforward forevermore there be and shall be Trus-
tees of the ffreeholders and comonalty of the towne of Southampton
aforesaid to be chosen and elected as in these presents hereafter
is menconed who shall be and shall be called the Trustees of the
ffreeholders and Comonalty of the towne of Southampton and they
and their Successors shal] and may at all convenient times hereafter
upon a publique sumons to ke obtained at the request of any three
of the Trustees aforesaid from any of his Majesty’s Justices of the
peace of the said towne or for default thereof from any of the
Justices of the County of Suffolk for the time being assemble and
meet together in the towne house of the said towne or in such other
publique place as shal] be from time to time appointed to make such
acts and orders in writing for the more orderly Doeing of the prem-
isses as they the said Trustees of the ffreeholders and Comonalty of
the towne of Southampton aforesaid and their Successors from time
to time sha)] and may think Convenient so allwayes as the said acts
and orders be in no wayes repugnant to the laws of England and of
this Province which now are or hereafter may be Established and
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 74 of 75 PagelD #: 1340

USE HISTORY OF THE TOWN OF SOUTHAMPTON

that they be not in any wayes against the true intent and meaning
of these presents And also I will ordaine and determine that all and
singular the aforesaid acts and orders from time to time shall be
made and ordered by the vote of the Major part of the said Trustees
of the ffreeholders and Comonalty of the towne of Southampton
aforesaid or at least by the vote of the Major part of such of them
as shall from time to time Assemble and meet together in manner
as aforesaid so allwayes there be not fewer in number than seaven
of the said Trustees present at such mectings so to be held as afore-
said and for the better execucon of this grant in this behalfe I have
wssigned nominated Created Constituted and made and by these
presents do assigne nominate Create Constitute and make Major
John Howell Thomas Halsey Senior Edward Howell John Jagger
John Foster Francis Sayres Joseph Fordham Henry Pearson Sam-
uell Clarke Job Sayres William Barker Isaac Halsey to stand and
be the first modern Trustees of the freeholders and Comonalty of
the Towne of Southampton to continue in the aforesaid Office from
and after the date of these presents until the time that others be
eleeted and chosen in their stead According to the manner and forme
hereinafter expressed And moreover | do by these presents for
and on the behalfe of his Most Sacred Majesty aforesaid his heires
and Successors appoint that the Trustess of the ffreeholders and
Comonalty of the town of Southampton Constables and Assessors
within the towne of Southampton aforesaid be yearly chosen on
the first tuesday of Aprill forever viz: twelve Trustees of the ffree-
holders and Comonalty of the towne of Southampton two Constables
and two Assessors in such publique place as the trustees for the
time being shal) appoint and direct and that the Trusteess Con-
stables and assessors be Chosen by the Majority of voices of the
ffreeholders and freemen of the towne of southampton aforesaid
And Lastly I give and grant for and on behalfe of his said Majesty
his heires and Suecessors by these presents to all and every person
and persons and to whatsoever person subject to his said Majesty
his heires and Successors free and lawfull power ability and author-
ity that they or any of them any messuages Tenements Lands
meadows feedings pastures woods underwoods rents revercons ser-
vices and other hereditaments whatsoever within the said County
of Suffolke (which they hold of his Sayd Majesty his heires and Suc-
ccessors unto the aforesaid Trustees of the ffreeholders and Comonalty
of the towne of Southampton and their Successors shall and may
Give grant Bargaine sell and alienate to have hold and Enjoy unto
the said Trustees of the ffreeholders and Comonalty of the Towne of
Southampton and their Suecessors forever Yeilding and paying
therefore unto his said Majesty his heires and Successors on the
said twenty fifth day of march yearly and every yeare forever the
Case 2:18-cv-03648-SJF-SIL Document 84-6 Filed 11/18/19 Page 75 of 75 PagelD #: 1341

HISTORY OF THE TOWN OF SOUTHAMPTON 287

full and just sume of forty shillings Current money of this Province
at Newyorke Wherefore by virtue of the power and authority afore-
said I do will and Command for and on behalfe of his said Majesty
his heires & Successors that the aforesaid ffrecholders and Com-
onalty of the towne of southampton and their Successors have hold
use and Enjoy And that they shall and may forever have hold use
and Enjoy all the Libertyes authorityes Customes orders ordin-
ances franchizes acquittances lands Tenements and hereditaments
goods and Chattels aforesaid according to the tenure and effect of
these presents without the lett or hinderance of any person or per-
sons whatsoever In Testimony Whereof I have caused the seale of
the said Province to be hereunto aflixed and these presents to be
entered in the Seeretaryes Office Witness my hand at Fort James
the sixth day of December—One thousand six hundred Eighty six
& in the second yeare of his said Majestyes Reigne
Thomas Dongan.

APPENDIX XU.
WOOLWORTH AGREEMENT.

These presents Witnesseth an Agreement made and concluded
on Betweene Mr. Aaron Woolworth, Minister of the Gospel of the
One Part, And the Subscribers Hereunto, Inhabitants of the Parish
cf Bridge Hampton of the other Part as follows (Viz): That the
said Mr. Aaron Woolworth Doth hereby Covenant and promise to,
and Agree with them the Inhabitants Aforesaid to Settle with
them and carry on the Work of the Ministry Amongst them and
perform in all Points matters and things relating thereunto faith-
fully and Conscienciously According to his Ability from time to
time and at all times during life or so long as he shall be able; And
that the Subscribers hereunto of the Parish aforesaid do hereby
Promise and Bind themselves and Engage firmly by these Presents
unto him the said Mr. Aaron Woolworth that upon his performing
the Work of a Gospel Minister amongst them as above, That we
the Inhabitants of the Parish aforesaid do agree to give unto him,

> the said Mr. Woolworth, the sum of One Hundred Pounds, New
York Currency, also, the House and Three acres of Land adjoining,
which this Parish purchased of Mr. James Brown as pr Deed Speci-
fied as A Settlement, And further we the Inhabitants of the Parish
aforesaid do promise to pay Each one and every one yearly and
every year during the time that the said Mr. Woolworth shall
